

 


 
LEASE BY AND BETWEEN
  

GLASSELL GRAND AVENUE PARTNERS, LLC
  

AS LESSOR
  

AND


VOLT INFORMATION SCIENCES, INC.


AS LESSEE








2401, 2411 & 2421 North Glassell Street
Orange, Orange County, California




February 25, 2016




 
 
 
 

--------------------------------------------------------------------------------

 
    
Table of Contents
         
Page
     
1.
Certain Defined Terms
1
2.
Demise of Premises; Condition Precedent
4
3.
Lease Characterization
5
4.
Lease Term
5
5.
Rental and Other Payments
5
6.
Representations and Warranties of Lessee and Lessor
5
7.
Rentals To Be Net to Lessor
8
8.
Taxes and Assessments
8
9.
Utilities
9
10.
Insurance
10
11.
Reserved
12
12.
Payment of Rental and Other Sums
12
13.
Use
13
14.
Compliance with Laws Generally
13
15.
Compliance With Environmental Laws
13
16.
Condition of Premises; Maintenance
14
17.
Alterations and Improvements
16
18.
Indemnification
16
19.
Quiet Enjoyment
17
20.
Condemnation or Destruction
17
21.
Inspection
19
22.
Default, Remedies and Measure of Damages
19
23.
Liens; Mortgages, Subordination and Attornment
22
24.
Estoppel Certificate
23
25.
Assignment; Subletting
23
26.
Option To Extend
24
27.
Right to Lease Additional Space
25
28.
Notices
25
29.
Holding Over
26
30.
Waiver of Lessor’s Lien/Security Interest
26
31.
Security Deposit
26
32.
Removal of Personal Property
27
33.
Financial Statements
27

    
 
 

--------------------------------------------------------------------------------

 
    
Table of Contents
         
Page
     
34.
Force Majeure
27
35.
Reserved
27
36.
Lessor’s Liability
27
37.
Consent of Lessor
27
38.
Waiver and Amendment
28
39.
Successors Bound
28
40.
No Merger
28
41.
Captions
28
42.
Severability
28
43.
Characterization
28
44.
Easements
28
45.
No Offer
29
46.
Other Documents
29
47.
Entire Agreement
29
48.
Forum Selection; Jurisdiction; Venue; Choice of Law
29
49.
Counterparts
29
50.
Memorandum of Lease
29
51.
No Brokerage
29
52.
Lender’s Rights
30
53.
Attorneys’ Fees
30
54.
California Accessibility Disclosure
30

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
    
LEASE
 
THIS LEASE (this “Lease”) is made as of February ___, 2016, by and between Volt
Information Sciences, Inc., a New York corporation (“Lessee”), and Glassell
Grand Avenue Partners, LLC a, Delaware limited liability company (“Lessor”).
 
W I T N E S S E T H:
 
THAT, in consideration of the mutual covenants and agreements herein contained,
Lessor and Lessee hereby covenant and agree as follows:
 
1.           Certain Defined Terms.  The following terms shall have the
following meanings for all purposes of this Lease:
 
“Action” has the meaning set forth in Section 22. A (iv).
 
“Additional Rental” has the meaning set forth in Section 5.C.
 
“Adjustment Date” means (i) the first anniversary of the Effective Date, or (ii)
if the Effective Date is not the first day of the month, the first day of the
month immediately following the month in which the first anniversary of the
Effective Date occurs, and every anniversary thereafter during the Lease Term
(including the extension periods if Lessee exercises its option pursuant to
Section 26).
 
“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises.
 
“Base Annual Rental” means $2,866,905 for the first (1st) year of the Lease
Term, subject to the increases provided for in Section 5.B.
 
“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
 
“Business Day” means any day on which banks are open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Pacific time.
 
“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.
 
“Default Rate” means the lesser of the highest rate for which the undersigned
may legally contract or the rate of 14% per annum.
 
“Effective Date” has the meaning set forth in Section 2.B.
 
“Environmental Condition” means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding the Premises,
whether or not yet discovered, which would reasonably be expected to or does
result in any damage, loss, cost, expense, claim, demand, order or liability to
or against Lessee, Lessor or Lender by any third party (including, without
limitation, any Governmental Authority), including, without limitation, any
condition resulting from the operation of business at the Premises and/or the
operation of the business of any other property owner or operator in the
vicinity of the Premises and/or any activity or operation formerly conducted by
any person or entity on or off the Premises.
 
“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials and/or
the protection of human health or the environment by reason of a Release or a
Threatened Release of Hazardous Materials or relating to liability for or costs
of Remediation or prevention of Releases.  
  
 
1

--------------------------------------------------------------------------------

 
  
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations, rulings, orders or decrees
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations, orders, injunctions and decrees of Governmental Authorities:
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq.; the Emergency Planning and Community Right-to-Know Act,
42 U.S.C. § 11001 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§ 5101 et seq.; the Resource Conservation and Recovery Act (including but not
limited to Subtitle I relating to USTs), 42 U.S.C. §§ 6901 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq. and the National Environmental Policy Act, 42 U.S.C. § 4321 et
seq.  “Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations,
orders, injunctions and decrees of Governmental Authorities and common law;
conditioning transfer of property upon a negative declaration or other approval
of a Governmental Authority of the Environmental Condition of the property;
requiring notification or disclosure of Releases or other Environmental
Condition of the Premises to any Governmental Authority or other person or
entity, whether or not in connection with transfer of title to or interest in
property; imposing conditions or requirements relating to Hazardous Materials in
connection with permits or other authorizations required by Governmental
Authorities; relating to the handling and disposal of Hazardous Materials;
relating to nuisance, trespass or other causes of action related to Hazardous
Materials; and relating to wrongful death, personal injury, or property or other
damage in connection with the physical condition or use of the Premises by
reason of the presence of Hazardous Materials in, on, under or above the
Premises.
 
“Event of Default” has the meaning set forth in Section 22.
 
“Fair Market Rental” has the meaning set forth in Exhibit B.
 
“GAAP” means generally accepted accounting principles consistently applied.
 
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or Lessee.
 
“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant; (b)
radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the exposure to or release of which
is prohibited, limited or regulated by any Governmental Authority that asserts
or may assert jurisdiction over the Premises or the operations or activity at
the Premises, or any chemical, material, gas or substance that does or is
reasonably likely to pose a hazard to the health and/or safety of the occupants
of the Premises or the owners and/or occupants of property adjacent to or
surrounding the Premises.
 
“Indemnified Parties” means Lessor and its directors, officers, shareholders,
trustees, beneficial owners, partners, members, agents and employees.
 
“Initial Lease Term” shall have the meaning described in Section 4.
 
“Lease Term” shall have the meaning described in Section 4.
 
“Lender” means any lender who has made a loan secured by Lessor’s interest in
the Premises, and any servicer of any loan secured by Lessor’s interest in the
Premises.
  
 
2

--------------------------------------------------------------------------------

 
  
“Loan Documents” means, collectively, any loan agreement executed by and between
Lender and Lessor, all promissory notes, mortgages, deeds of trust, deeds to
secure debt, and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby, all as amended, modified and
supplemented and any and all replacements or substitutions thereof.
 
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense).
 
“MAI Appraiser” has the meaning set forth in Exhibit B.
 
“Material Adverse Effect” means a material adverse effect on (i) the Premises,
including, without limitation, the operation of the Premises for the Permitted
Use, or (ii) Lessee’s ability to perform its obligations under this Lease.
 
“Memorandum” means the memorandum of lease dated as of the Effective Date
between Lessor and Lessee with respect to the Premises.  The Memorandum will
contain exhibits with the address for the Premises and the legal description of
the Premises.
 
“OFAC Laws and Regulations” means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.
 
“Permitted Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, Release or handling of which
does not constitute a violation of any Environmental Laws and is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the state in which the Premises are located.
 
“Permitted Use” means executive and general office use, computer and storage
space and other legally permitted related uses ancillary or incidental to such
uses, including without limitation, information technology, telecommunications
facilities and antennae and warehouse use related thereto.
 
“Permitted Exceptions” means those recorded easements, restrictions, liens and
encumbrances set forth as exceptions in the title insurance policy issued to
Lessor in connection with its acquisition of the Premises, together with such
easements, restrictions, liens and encumbrances to which Lessor gives its
written consent during the Lease Term (which consent may be withheld by Lessor
in its sole and absolute discretion).
 
“Personal Property” means all tangible personal property owned by Lessee now or
at any time hereafter located on or at the Premises or used in connection
therewith, including, without limitation, all machinery, appliances, furniture,
equipment and inventory; provided, however, the term “Personal Property” shall
not include the HVAC, supply fans, exhaust fans, air ducts, vents, built-in
sinks, built-in countertops, plumbing and electrical fixtures, sign poles and
lighting poles, all of which items are intended to be fixtures as such term is
used within the definition of “Premises”.
  
 
3

--------------------------------------------------------------------------------

 
  
“Premises” means, subject to Section 25.E, the parcel or parcels of real estate
legally described in Exhibit A attached hereto, all rights, privileges and
appurtenances associated therewith, and all buildings, fixtures and other
improvements now or hereafter located on such real estate (whether or not
affixed to such real estate) and commonly known as 2401, 2411 & 2421 North
Glassell Street, Orange, Orange County, California.  Lessor and Lessee
acknowledge and agree that it is contemplated as of the date hereof that the
above described buildings contain approximately 191,127 rentable square feet of
space, however, Lessor reserves the right to remeasure such buildings at any
time during the Lease Term in accordance with industry standards for comparable
buildings in the Orange County, California area.  Notwithstanding such right to
remeasure, Lessor agrees that no such remeasurement shall affect the amount of
Base Annual Rental or any other amounts payable by Lessee under this Lease.
 
“Purchase Agreement” shall have the meaning described in Section 2.B.
 
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.
 
“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials required by any Environmental Laws or any Governmental
Authority, any actions to prevent, cure or mitigate any Release, any action to
comply with any Environmental Laws or with any permits issued pursuant thereto,
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or any evaluation relating to any
Hazardous Materials.
 
“Security Deposit” means initially $2,150,178.00 for the first year of the Lease
Term.  Provided an Event of Default by Lessee has not previously occurred which
remains uncured, the Security Deposit amount will be reduced to $1,433,452.00
commencing in the thirteenth (13th) month of the Lease Term.  Accordingly,
Lessee will return $716,726.00 to Lessee in connection with such
reduction.  Provided an Event of Default by Lessee has not previously occurred
which remains uncured, the Security Deposit amount will be reduced to
$716,726.00 commencing in the twenty-fifth (25th) month of the Lease
Term.  Accordingly, Lessee will return $716,726.00 to Lessee in connection with
such reduction.
 
“Seller” shall have the meaning described in Section 2.B.
 
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Premises which may result
from such Release.
 
2.           Demise of Premises; Condition Precedent.  A.  In consideration of
the rentals and other sums to be paid by Lessee and of the other terms,
covenants and conditions on Lessee’s part to be kept and performed, Lessor
hereby leases to Lessee, and Lessee hereby takes and hires, the
Premises.  Except as expressly set forth otherwise in this Lease, the Premises
are leased to Lessee “AS IS” and “WHERE IS” without representation or warranty
by Lessor and subject to the rights of parties in possession, to the existing
state of title, any state of facts which an accurate survey or physical
inspection might reveal, and all Applicable Regulations now or hereafter in
effect.  Lessee has examined the Premises and title to the Premises and has
found all of the same satisfactory for all of Lessee’s purposes.
 
B.           Lessor and Lessee acknowledge and agree that Lessor, as buyer, and
Volt Orangeca Real Estate Corp., a Delaware corporation, as seller (“Seller”),
have entered into a Purchase and Sale Agreement and Joint Escrow Instructions
dated as of the date of this Lease for the purchase and sale of the Premises
(the “Purchase Agreement”).  Lessor and Lessee agree that the completion of the
Closing (as defined in the Purchase Agreement) between Seller and Lessor under
the Purchase Agreement shall be a condition precedent to the effectiveness of
this Lease.  The Closing Date (as defined in the Purchase Agreement) shall be
deemed the “Effective Date” of this Lease.  Upon the request of either Lessor or
Lessee, both parties agree to execute and deliver written confirmation of the
Effective Date and any and all additional papers, documents, and other
assurances, and shall do any and all acts and things reasonably necessary in
connection with confirming the Effective Date.
  
 
4

--------------------------------------------------------------------------------

 
  
3.           Lease Characterization.  A.  Lessor and Lessee intend that:
 
(i)           this Lease is a “true lease” and not a financing lease, capital
lease, mortgage, equitable mortgage, deed of trust, trust agreement, security
agreement or other financing or trust arrangement, and the economic realities of
this Lease are those of a true lease; and


(ii)           the business relationship created by this Lease and any related
documents is solely that of a long-term commercial lease between landlord and
tenant and has been entered into by both parties in reliance upon the economic
and legal bargains contained herein.
 
B.           Intentionally deleted.
 
C.           Lessee waives any claim or defense based upon the characterization
of this Lease as anything other than a true lease and irrevocably waives any
claim or defense which asserts that this Lease is anything other than a true
lease.  Lessor and Lessee each covenants and agrees that it will not assert that
this Lease is anything but a true lease. Lessor and Lessee each stipulates and
agrees not to challenge the validity, enforceability or characterization of the
lease of the Premises as a true lease and further stipulates and agrees that
nothing contained in this Lease creates or is intended to create a joint
venture, partnership (either de jure or de facto), equitable mortgage, trust,
financing device or arrangement, security interest or the like.  Lessor and
Lessee each shall support the intent of the parties that the lease of the
Premises pursuant to this Lease is a true lease and does not create a joint
venture, partnership (either de jure or de facto), equitable mortgage, trust,
financing device or arrangement, security interest or the like, if, and to the
extent that, any challenge occurs.
 
D.           Lessor and Lessee agree that (i) the Base Annual Rental is the fair
market value for the use of the Premises and was agreed to by Lessor and Lessee
on that basis, and (ii) the execution, delivery and performance by Lessee of
this Lease does not constitute a transfer of all or any part of the Premises.
 
E.           The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section are a material inducement to Lessor entering into this Lease.
 
4.           Lease Term.  The Lease Term shall commence as of the Effective Date
and shall expire on March 31, 2031 (the “Initial Lease Term”) unless terminated
sooner as provided in this Lease and as may be extended for two (2) periods of
five (5) years each as set forth in Section 26 below.  The time period during
which this Lease shall actually be in effect is referred to herein as the “Lease
Term.”
 
5.           Rental and Other Payments.  A. If the Effective Date is a date
other than the first day of the month, Lessee shall pay Lessor on the Effective
Date the Base Monthly Rental prorated on the basis of the ratio that the number
of days from the Effective Date through the last day in the month containing the
Effective Date bears to the number of days in such month.  Lessee, through its
affiliate, Seller, may, at Lessee’s and Seller’s option, make such initial Base
Monthly Rental Payment in the form of a credit to Lessor against the purchase
price under the Purchase Agreement.  Thereafter, on or before the first day of
each succeeding calendar month, Lessee shall pay Lessor in advance the Base
Monthly Rental.
 
B.           Subject to Section 26, commencing on the first Adjustment Date and
on each Adjustment Date thereafter, the Base Annual Rental shall increase by an
amount equal to the product of the then-current Base Annual Rental multiplied by
one hundred and three percent (103%).  The increased Base Annual Rental shall
constitute the Base Annual Rental due and payable until the next Adjustment
Date.
 
C.           All sums of money required to be paid by Lessee under this Lease
which are not specifically referred to as rent (“Additional Rental”) shall be
considered rent although not specifically designated as such.  Lessor shall have
the same remedies for nonpayment of Additional Rental as those provided herein
for the nonpayment of Base Annual Rental.
 
6.           Representations and Warranties of Lessee and Lessor.  A.  Lessee
Representations and Warranties.  The representations and warranties of Lessee
contained in this Section are being made to induce Lessor to enter into this
Lease and Lessor has relied, and will continue to rely, upon such
representations and warranties.  Lessee represents and warrants to Lessor as of
the Effective Date as follows:
 
5

--------------------------------------------------------------------------------

 
  
(i).           Organization, Authority and Status.  Lessee is duly organized or
formed, validly existing and in good standing under the laws of its state of
incorporation or formation.  If Lessee is a foreign corporation, partnership or
limited liability company, as applicable, Lessee is qualified to do business in
the state where the Premises are located.  All necessary action has been taken
to authorize the execution, delivery and performance by Lessee of this Lease and
of the other documents, instruments and agreements provided for herein.  Lessee
is not a “foreign corporation”, “foreign partnership”, “foreign trust”, “foreign
limited liability company” or “foreign estate”, as those terms are defined in
the Internal Revenue Code and the regulations promulgated thereunder.  The
person(s) who have executed this Lease on behalf of Lessee are duly authorized
to do so.  Lessee is not an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations or is
otherwise in violation of any of the OFAC Laws and Regulations.
 
(ii).           Enforceability.  Upon execution by Lessee, this Lease shall
constitute the legal, valid and binding obligation of Lessee, enforceable
against Lessee in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and general principles of
equity.
 
(iii).           Litigation.  Except as disclosed on Exhibit C attached hereto
and made a part hereof, Lessee has not received written notice of any suits,
actions, proceedings or investigations pending, or threatened against or
involving Lessee or the Premises before any arbitrator or Governmental
Authority, except for such suits, actions, proceedings or investigations which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.
 
(iv).           Absence of Breaches or Defaults.  Lessee is not, and the
authorization, execution, delivery and performance of this Lease and the
documents, instruments and agreements provided for herein will not result in,
any breach or default under any document, instrument or agreement, including
without limitation, any credit agreement or loan agreement, to which Lessee is a
party or by which Lessee, the Premises or any of the property of Lessee is
subject or bound.  The authorization, execution, delivery and performance of
this Lease and the documents, instruments and agreements provided for herein
will not violate any applicable law, statute, regulation, rule, ordinance, code,
rule or order.  The Premises are not subject to any right of first refusal,
right of first offer or option to purchase or lease granted to a third
party.  Lessee has not assigned, transferred, mortgaged, hypothecated or
otherwise encumbered this Lease or any rights hereunder or interest herein.
 
(v).           Liabilities of Lessor.  Lessee is not liable for any indebtedness
for money borrowed by Lessor and has not guaranteed any of the debts or
obligations of Lessor.
 
(vi).           Licenses and Permits; Access.  To Lessee’s knowledge, all
required licenses and permits, both governmental and private, to use and operate
the Premises for the Permitted Use are in full force and effect.  To Lessee’s
knowledge, adequate rights of access to public roads and ways are available to
the Premises for unrestricted ingress and egress and otherwise to permit
utilization of the Premises for their intended purposes.
 
(vii).           Utilities.  To Lessee’s knowledge, adequate public utilities
are available at the Premises to permit utilization of the Premises for the
Permitted Use and all utility connection fees and use charges will have been
paid in full.
 
(viii).           Area Development; Wetlands.  No condemnation or eminent domain
proceedings affecting the Premises have been commenced or, to Lessee’s
knowledge, are contemplated.  No part of the Premises and, to Lessee’s
knowledge, none of the real property bordering the Premises is designated by any
Governmental Authority as wetlands.
 
(ix).           Financial Information.  Lessee is a publicly-traded company with
financial statements and information (collectively, the “Financial Information”)
made available to the public.  The Financial Information is true, correct and
complete in all material respects.  All financial statements included in the
Financial Information were prepared in accordance with GAAP or sound accounting
principles, consistently applied, and fairly present as of the date of such
financial statements the financial condition and results of operations of the
entity to which they pertain.  No change has occurred with respect to the
financial condition and results of operations of Lessee and/or the Premises as
reflected in the Financial Information which has not been disclosed in writing
to Lessor or has had, or could reasonably be expected to result in, a Material
Adverse Effect.
  
 
6

--------------------------------------------------------------------------------

 
  
(x).           Zoning; Compliance With Laws.  To Lessee’s knowledge, and except
as set forth on Exhibit C, Lessee has received no written notice alleging any
violations of applicable zoning requirements.  To Lessee’s knowledge, and except
as set forth on Exhibit C, Lessee has received no written notice alleging any
violations of Applicable Regulations relating to the ownership, use and
occupation of the Premises.
 
(xi).           Environmental.  To Lessee’s knowledge, and except as disclosed
in the Property Documents (as defined in the Purchase Agreement):
 
(a)           Lessee has received no notice from any governmental agency that
either the Premises or Lessee are in violation of, or subject to, any pending or
threatened investigation or inquiry by any Governmental Authority or to any
remedial obligations under any Environmental Laws;
 
(b)           All permits, licenses or similar authorizations required to
construct, occupy, operate or use any buildings, improvements, fixtures and
equipment forming a part of the Premises by reason of any Environmental Laws
have been obtained;
 
(c)           No Hazardous Materials have been used, handled, manufactured,
generated, produced, stored, treated, processed, transferred, disposed of or
otherwise Released in, on, under, from or about the Premises, except in
Permitted Amounts; and
 
(d)           The Premises do not contain Hazardous Materials, except in
Permitted Amounts.
 
(xii)           No Mechanics’ Liens.  There are no delinquent accounts payable
or mechanics’ liens in favor of any materialman, laborer, or any other person or
entity in connection with labor or materials furnished to or performed on any
portion of the Premises; and no work has been performed or is in progress nor
have materials been supplied to the Premises or agreements entered into for work
to be performed or materials to be supplied to the Premises prior to the
Effective Date, which will be delinquent on or before the Effective Date.
 
All references in this Lease to the “knowledge of Lessee” will refer only to the
actual knowledge of Frank Rizzo, AVP - Volt Information Sciences, Inc.  The term
“Lessee’s knowledge “ will not be construed, by imputation or otherwise, to
refer to the knowledge of any affiliate of Lessee, or to any other partner,
beneficial owner, officer, agent, manager, representative or employee of Lessee,
or any of their respective affiliates, or to impose on the individual named
above any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains.  There will be no personal liability on the part of
the individual named above arising out of any representations or warranties made
in this Lease or otherwise.
 
B.           Lessor Representations and Warranties.  The representations and
warranties of Lessor contained in this Section are being made to induce Lessee
to enter into this Lease and Lessee has relied, and will continue to rely, upon
such representations and warranties.  Lessor represents and warrants to Lessee
as of the Effective Date as follows:
 
(i)           Organization, Authority and Status.  Lessor is duly organized or
formed, validly existing and in good standing under the laws of its state of
incorporation or formation.  If Lessor is a foreign corporation, partnership or
limited liability company, as applicable, Lessor is qualified to do business in
the state where the Premises are located.  All necessary action has been taken
to authorize the execution, delivery and performance by Lessor of this Lease and
of the other documents, instruments and agreements provided for herein.  Lessor
is not a “foreign corporation”, “foreign partnership”, “foreign trust”, “foreign
limited liability company” or “foreign estate”, as those terms are defined in
the Internal Revenue Code and the regulations promulgated thereunder.  Lessor’s
U.S. Federal Tax Identification number, Organization Identification number, if
applicable, and principal place of business are correctly set forth on the
signature page of this Lease.  The person(s) who have executed this Lease on
behalf of Lessor are duly authorized to do so.  Lessor is not an individual or
entity whose property or interests are subject to being blocked under any of the
OFAC Laws and Regulations or is otherwise in violation of any of the OFAC Laws
and Regulations.
  
 
7

--------------------------------------------------------------------------------

 
  
(ii)           Enforceability.  Upon execution by Lessor, this Lease shall
constitute the legal, valid and binding obligation of Lessor, enforceable
against Lessor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and general principles of
equity.
 
(iii)           Litigation.  Lessor has not received written notice of any
suits, actions, proceedings or investigations pending, or threatened against or
involving Lessor or the Premises before any arbitrator or Governmental
Authority, except for such suits, actions, proceedings or investigations which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.
 
(iv)           Absence of Breaches or Defaults.  Lessor is not, and the
authorization, execution, delivery and performance of this Lease and the
documents, instruments and agreements provided for herein will not result in,
any breach or default under any document, instrument or agreement, including
without limitation, any credit agreement or loan agreement, to which Lessor is a
party or by which Lessor, the Premises or any of the property of Lessor is
subject or bound.  The authorization, execution, delivery and performance of
this Lease and the documents, instruments and agreements provided for herein
will not violate any applicable law, statute, regulation, rule, ordinance, code,
rule or order.
 
7.           Rentals To Be Net to Lessor.  Except as expressly set forth
otherwise in this Lease, the Base Annual Rental payable hereunder shall be
absolutely net to Lessor, so that this Lease shall yield net to Lessor the
rentals specified during the Lease Term, and that all costs, expenses and
obligations of every kind and nature whatsoever relating to the operation,
management, maintenance, repair, restoration and replacement of the Premises and
all improvements and appurtenances related thereto or any part thereof shall be
performed and/or paid for by Lessee, including, without limitation, (a) all
maintenance costs or expenses with respect to the Permitted Exceptions, (b) any
amounts accruing or payable prior to the Effective Date, or applicable to any
period occurring prior to the Effective Date, and payable to vendors,
contractors, utility providers, etc., with respect to Lessee’s affiliate’s
ownership and/or operation upon the Premises, and (c) a management fee equal to
two and one-half percent (2.5%) of Base Rental.
 
8.           Taxes and Assessments.  Lessee shall pay to Lessor, at least
fifteen (15) days prior to the earlier of delinquency or the accrual of interest
on the unpaid balance, all taxes and assessments of every type or nature
assessed against, imposed upon or arising with respect to the Premises, this
Lease, the rental or other payments due under this Lease or Lessee, including,
without limitation, the following:
 
A.           All taxes and assessments upon the Premises (including any increase
in such taxes and assessments attributable to the sale of the Premises or any
portion thereof) or any part thereof and upon any Personal Property or any tax
or charge levied in lieu of such taxes and assessments;
 
B.           All taxes, charges, license fees and or similar fees imposed by
reason of the use of the Premises by Lessee; and
 
C.           All excise, transaction, privilege, license, sales, use and other
taxes upon the rental or other payments due under this Lease, the leasehold
estate of either party or the activities of either party pursuant to this Lease.
 
D.           Without limiting the preceding obligation of Lessee to pay all
taxes which are imposed on the rental or other payments due under this Lease, in
no event will Lessee be required to pay any net income taxes (i.e., taxes which
are determined taking into account deductions for depreciation, interest, taxes
and ordinary and necessary business expenses) or franchise taxes (unless imposed
in lieu of other taxes that would otherwise be the obligation of Lessee under
this Lease, including, without limitation, any “gross receipts tax” or any
similar tax based upon gross income or receipts of Lessor which does not take
into account deductions from depreciation, interest, taxes and/or ordinary or
necessary business expenses) of Lessor, any transfer taxes of Lessor (other than
transfer or recordation taxes imposed in connection with the transfer of the
Premises to Lessee or the termination of this Lease pursuant to the provisions
of this Lease).
  
 
8

--------------------------------------------------------------------------------

 
  
The foregoing notwithstanding, upon notice from Lessor, Lessee shall pay, as
Additional Rental, taxes and assessments to Lessor in advance monthly
installments equal to one twelfth (1/12) of Lessor’s reasonable estimate of the
taxes and assessments payable under this Lease, together with monthly
installments of Base Monthly Rental, and Lessor shall hold such payments in a
non-interest bearing account.  Lessor shall determine and notify Lessee of any
deficiency in the impound account.  Lessee shall pay any deficiency of funds in
the impound account not less than fifteen (15) days in advance of the date such
tax or installment of taxes is due and payable.  If Lessor determines that
Lessee’s impound account has accrued an amount in excess of the taxes due and
payable, then such excess shall be credited to Lessee within thirty (30) days
from receipt of said notice from Lessor.
 
At Lessor’s sole option, all taxing authorities shall be instructed to send all
tax and assessment invoices to Lessee.  Under such circumstances, upon receipt
of a written request from Lessor, Lessee shall promptly provide Lessor with
copies of all recent tax and assessment invoices received by Lessee and evidence
that such invoices were paid in a timely fashion.  If received by Lessor, Lessor
shall promptly deliver to Lessee any bill or invoice with respect to any taxes
and/or assessments.  Upon Lessee’s reasonable request, Lessor shall provide
copies of all documents related to taxes and assessments for the Premises in
Lessor’s possession.  Lessee may, at its own expense, contest or cause to be
contested (in Lessor’s name, if required), by appropriate legal proceedings
conducted in good faith and with due diligence, the amount or validity or
application, in whole or in part, of any item specified in this Section or lien
therefor, and Lessor, at no cost or expense to Lessor, will reasonably cooperate
with any such contest or appeal.
 
Upon expiration of the Lease Term (or any earlier termination of this Lease),
Lessee shall pay Lessor for all unpaid taxes attributable to the Lease
Term.  Lessor shall make a reasonable estimate of such unpaid taxes based on the
prior year’s tax bills, and shall perform a reconciliation promptly after the
actual information becomes available.
 
9.           Utilities.  Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Premises for Lessee’s use during the Lease Term.  Lessee hereby agrees that
upon request from Lessor, Lessee shall provide Lessor with any energy usage data
for the Premises, including, without limitation, copies of utility bills for the
Premises (and such obligation shall survive the expiration or earlier
termination of this Lease).  Lessee agrees that, except as expressly set forth
in this paragraph, Lessor (or Lessor’s property manager) shall not be liable for
damages, by abatement of rent or otherwise, for any interruption in any utility
or other service (including telephone and telecommunication services), or for
any diminution in the quality or quantity thereof, including when such failure
or delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Project, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Lessee or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Lessee’s use and possession of the Premises or
relieve Lessee from paying rent or performing any of its obligations under this
Lease.  Furthermore, Lessor (or Lessor’s property manager) shall not be liable
under any circumstances for a loss of, or injury to, property or for injury to,
or interference with, Lessee’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to any
interruption to any of the services or utilities as set forth in this
paragraph.  Lessor (or Lessor’s property manager) may comply with voluntary
controls or guidelines promulgated by any governmental entity relating to the
use or conservation of energy, water, gas, light or electricity or the reduction
of automobile or other emissions without creating any liability of Lessor (or
Lessor’s property manager) to Lessee under this Lease, provided that the
Premises are not thereby rendered untenantable; provided, however, Lessee’s
prior written approval will be required, which shall not be unreasonably
withheld, if Lessee’s obligations under this Lease are increased in any material
respect.  Notwithstanding the foregoing, to the extent Lessee incurs a material
interruption of its business operations and cannot use and does not use the
Premises, in Lessee’s judgment reasonably exercised, as a result of any failure
or interruption of any utility or other service furnished to the Premises caused
by Lessor’s gross negligence or willful misconduct (such set of circumstances to
be known as an “Abatement Event”), then Lessee shall give Lessor written notice
of such Abatement Event (the “Abatement Event Notice”).  
  
 
9

--------------------------------------------------------------------------------

 
  
If such Abatement Event continues for three (3) consecutive business days after
Lessor’s receipt of any such Abatement Event Notice (the “Eligibility Period”),
then the Base Monthly Rental required to be paid by Lessee pursuant to the terms
of this Lease shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Lessee’s business operations
continue to be materially interrupted, in proportion to the extent to which
Lessee’s use of the Premises is interfered with.  Such right to abate Base
Monthly Rent shall be Lessee’s sole and exclusive remedy at law or in equity for
an Abatement Event.
 
10.           Insurance.  A.  Throughout the Lease Term, Lessee shall maintain
with respect to the Premises, at its sole expense, the following types and
amounts of insurance (which, as more particularly set forth below, may be
included under a blanket insurance policy if all the other terms hereof are
satisfied):
 
(i)           Insurance against loss, damage or destruction by fire and other
casualty, including theft, vandalism and malicious mischief, flood, terrorism,
earthquake, terrorism, boiler and machinery explosion or damage and the like,
plate glass breakage, sprinkler damage (if the Premises have a sprinkler
system), all matters covered by a standard extended coverage endorsement,
special coverage endorsement commonly known as an “all-risk” endorsement,
insuring the portion of the Premises occupied by Lessee for not less than 100%
of their full insurable replacement cost with an “agreed amount” endorsement or
co-insurance waiver and shall contain deductibles not more than $100,000 per
occurrence, except that the earthquake deductible under Lessee’s conventional
insurance policy shall not be more than the greater of $500,000 or 5% of insured
value per occurrence.  In addition, if the Premises are in a location designated
by the Federal Emergency Management Administration as a Special Flood Hazard
Area, Lessee shall maintain a flood hazard insurance policy issued through the
National Flood Insurance Program created by the U.S. Congress pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973,
the National Flood Insurance Reform Act of 1994 and the Flood Insurance Reform
Act of 2004, in each case as amended from time to time, and any successor
statutes (collectively, the “National Flood Insurance Program”) with an insured
amount of not less than the lesser of the maximum amount available under the
National Flood Insurance Program or $500,000.00, with a deductible of not more
than $100,000.


(ii)           Commercial general liability and property damage insurance
written on an occurrence form, covering Lessor and Lessee against bodily injury
liability and property damage liability, including without limitation any
liability arising out of the ownership, maintenance, repair, condition or
operation of the Premises or adjoining ways, or sidewalks.  Such insurance shall
cover at least the following hazards: (a) premises and operations, (b) products
and completed operations, (c) personal injury and advertising injury, (d)
independent contractors, (e) blanket contractual liability for all written
contracts, and (f) terrorism (g) contractual liability covering the indemnities
contained in this Lease, to the extent the same is available.  Such insurance
shall be in amounts of not less than $2,000,000.00 per occurrence with respect
to any insured liability, whether for personal injury or property damage, with
limits of not less than $10,000,000 annual aggregate.  Such insurance shall be
primary and non-contributory to any insurance otherwise carried by Lessor.  If
Lessee’s liability policies do not contain the standard ISO separation of
insureds provision, or a substantially similar clause, they shall be endorsed to
provide cross-liability coverage.
 
(iii)           Special Form (Causes of Loss) Property Insurance covering
(a) all furniture, business and trade fixtures, equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Lessee’s property
on the Premises installed by, for, or at the expense of Lessee, (ii) any tenant
improvements which exist in the Premises as of the Effective Date (excluding the
base building insured by Lessor) (the “Original Improvements”), and (iii) all
alterations performed by or on behalf of Lessee.  Such insurance shall be for
the full replacement cost (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business income insurance or rental interruption insurance, as requested by
Lessor, without a provision for co-insurance, in an amount equal to 100% of the
rent (i.e., Base Annual Rental and Additional Rental) for a period of not less
than twelve (12) consecutive calendar months.
 
(iv)           State Worker’s compensation insurance in the statutorily mandated
limits, employer’s liability insurance with limits not less than $500,000 or
such greater amount as Lessor may from time to time require and such other
insurance as may be necessary to comply with applicable laws.
  
 
10

--------------------------------------------------------------------------------

 
  
(v)           During any period of construction, restoration, reconstruction,
rehabilitation, replacement or alteration to the Premises, builder’s risk
insurance in so-called non-reporting form upon all buildings, improvements and
related appurtenances while under construction in an amount and with coverage
approved by Lessor in its reasonable discretion but only to the extent that such
coverage is not being maintained by Lessee’s contractor(s) pursuant to a policy
or policies that satisfy this requirement.
 
(vi)           Automobile liability with a limit of not less than One Million
Dollars ($1,000,000.00) for each accident, with such insurance covering
liability arising out of any automobile, including owned, hired and non-owned
automobiles.
 
(vii)           Increased amounts of the insurance required to be carried by
Lessee pursuant to this Section 10 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Lessee’s
operations therein, as may be reasonably requested by Lessor and reasonably
approved by Lessee (i.e., what Lessor’s lender reasonably requires or what is
required by other similar landlords (unrelated to Hines or Oaktree) of
properties similar to the Project shall be deemed reasonable) and approved by
Lessee.  Notwithstanding the foregoing to the contrary, the insurance coverage
amounts set forth in this Section 10 shall not be increased during the first
five (5) years of the Lease Term.
 
B.           All insurance policies shall:
 
(i)           Provide for a waiver of subrogation by the insurer as to claims
against Lessor, Lender and their respective employees and agents;
 
(ii)           Contain a standard without contribution mortgage clause
endorsement in favor of Lender and its successors and assigns as their interests
may appear and any other party reasonably designated by Lessor;
 
(iii)           Not be terminated, cancelled, materially modified or allowed to
lapse on any renewal date without at least thirty (30) days’ prior written
notice to Lessor, Lender and to any other party covered by any standard mortgage
clause, loss-payee or additional insured endorsement;
 
(iv)           Be issued by insurance companies licensed or authorized to do
business in the state in which the Premises are located and which are rated
A-:VIII or better by Best’s Insurance Guide or are otherwise approved by Lessor;
and
 
(v)           Provide that the insurer shall not deny a claim because of the
negligence of Lessee, anyone acting for Lessee or any tenant or other occupant
of the Premises.
 
IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE FOREGOING MINIMUM LIMITS OF
INSURANCE COVERAGE SHALL NOT LIMIT THE LIABILITY OF LESSEE FOR ITS ACTS OR
OMISSIONS AS PROVIDED IN THIS LEASE.  All property insurance policies shall
designate Lender and its successors and assigns as mortgagee and loss payee and
include Lessor as a loss payee, as their interest may appear.  All liability
insurance policies (with the exception of worker’s compensation insurance to the
extent not available under statutory law), shall designate Lessor and Lender and
their respective successors and assigns as additional insureds.  Any other
policies, including any policy now or hereafter carried by Lessor or Lender,
shall serve as excess coverage.  Lessee shall procure policies for all insurance
for periods of not less than one year, which may be prorated for any partial
year of the Lease Term, and shall provide to Lessor and Lender certificates of
liability insurance using an ACORD 25 form and an ACORD 28 form to provide proof
of property insurance satisfying the requirements of this Lease is in effect at
all times.  In the event of any transfer by Lessor of Lessor’s interest in the
Premises or any financing or refinancing of Lessor’s interest in the Premises,
Lessee shall, upon not less than fifteen (15) days’ prior written notice,
deliver to Lessor or any Lender providing such financing or refinancing, as the
case may be, certificates of all insurance required to be maintained by Lessee
hereunder naming such transferee or such Lender, as the case may be, as an
additional named insured to the extent required herein effective as of the date
of such transfer, financing or refinancing.
  
 
11

--------------------------------------------------------------------------------

 
  
C.           Failure to Procure Insurance.  In the event Lessee shall fail to
procure insurance required under this Section and fail to maintain same in full
force and effect continuously during the Lease Term, Lessor shall be entitled to
immediately procure the same and Lessee shall, within thirty (30) days after
written demand therefor, reimburse Lessor for such premium expense as Additional
Rent.
 
D.           Blanket Policy.  Any insurance which Lessee is required to obtain
pursuant to this Section may be carried under a blanket policy or policies
covering other properties of Lessee.
 
E.           No Representation of Coverage Adequacy.  By requiring insurance
herein, Lessor does not represent that coverage and limits will necessarily be
adequate to protect Lessee, and such coverage and limits shall not be deemed as
a limitation of Lessee’s liability under any indemnification provisions in this
Lease.  Failure of Lessor to demand such certificate or other evidence of full
compliance with these insurance requirements or failure of Lessor to identify a
deficiency from evidence that is provided shall not be construed as a waiver of
Lessee’s obligation to maintain such insurance.
 
F.           Lessor’s Insurance. At all times during the Lease Term, Lessor will
maintain commercial general liability insurance of not less than $2,000,000.00
per occurrence and not less than $5,000,000 annual aggregate for claims arising
out of liability for bodily injury, death, personal injury, advertising injury
and property damage occurring in and about the Premises and otherwise resulting
from any acts and operations of Lessor or breaches of Lessor’s obligations under
this Lease.  The policy or policies will include Lessee as an additional
insured.  The insurance may not be cancelled without thirty (30) days prior
written notice to Lessee by Lessor.  If Lessee’s conduct or use of the Premises
causes any increase in the premium for such insurance policies then Lessee shall
reimburse Lessor for any such increase.  Lessee, at Lessee’s expense, shall
comply with all rules, orders, regulations or requirements of the American
Insurance Association (formerly the National Board of Fire Underwriters) and
with any similar body.  Upon notice from Lessor, Lessee shall pay, as Additional
Rental, all such insurance costs and expenses to Lessor either in a lump sum no
later than 15-days prior to the date such amount is payable by Lessor to its
insurer, or in advance monthly installments equal to one twelfth (1/12) of
Lessor’s reasonable estimate of the insurance costs and expenses payable under
this Lease, together with monthly installments of Base Monthly Rental, and
Lessor shall hold such payments in a non-interest bearing account.  Lessor shall
determine and notify Lessee of any deficiency in the impound account.  Lessee
shall pay any deficiency of funds in the impound account not less than fifteen
(15) days in advance of the date such insurance costs and expenses are due and
payable by Lessor to its insurer.  If Lessor determines that Lessee’s impound
account has accrued an amount in excess of the insurance costs and expenses due
and payable, then such excess shall be credited to Lessee within thirty (30)
days from receipt of said notice from Lessor.
 
G.           Waiver of Subrogation.  All property insurance policies carried by
either party covering the Premises will expressly waive any right on the part of
the insurer against the other party.  As to any loss or damage which may occur
and be covered (or required by the terms of this Lease to be covered) under any
property insurance policy(ies), the party obligated to carry the property
insurance hereby releases the other from any amount of liability for such loss
or damage.
 
11.           Reserved.
 
12.           Payment of Rental and Other Sums.  Except as expressly set forth
otherwise in this Lease, all rental and other sums which Lessee is required to
pay hereunder shall be the unconditional obligation of Lessee and shall be
payable in full when due without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.  Upon execution of this Lease, Lessee may establish
arrangements whereby payments of the Base Monthly Rental are transferred by
Automated Clearing House Debit initiated by Lessor or its designee directly from
an account at a U.S. bank in the name of Lessee to such account as Lessor may
designate or as Lessor may otherwise designate.  Any delinquent payment (that
is, any payment not made within five (5) Business Days after the date when due)
shall, in addition to any other remedy of Lessor, incur a late charge of $250
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum legal rate then in effect.
  
 
12

--------------------------------------------------------------------------------

 
  
13.           Use.  Except as set forth below or with Lessor’s prior written
consent, the Premises shall be used solely for the Permitted Use and for no
other purpose.
 
14.           Compliance with Laws Generally.  A. Lessee’s use and occupation of
the Premises shall, at Lessee’s sole cost and expense, comply in all material
respects with all Applicable Regulations now or hereafter in effect and all
restrictions, covenants and encumbrances of record with respect to the
Premises.  In addition, Lessee shall comply in all material respects with all
Applicable Regulations now or hereafter in effect.
 
B.           Lessee will not permit any act or condition to exist on or about
the Premises which will increase any insurance rate thereon, except when such
acts are required in the normal course of its business and Lessee shall pay for
such increase.
 
C.           Lessee shall maintain, or shall cause permitted sublessees to
maintain, in full force and effect all licenses and permits, both governmental
and private, required to use and operate the Premises for the Permitted Use.
 
D.           Lessee further covenants and agrees that Lessee shall not use, or
suffer or permit any person or persons to use, the Premises or any part thereof
for any use or purpose contrary to the provisions of the Rules and Regulations
set forth in Exhibit F, attached hereto, as the same may be reasonably amended
by Lessor in a nondiscriminatory manner from time to time.
 
15.           Compliance With Environmental Laws.  A.  Lessee covenants to
Lessor for so long as this Lease is in effect that:
 
(i)           The Premises and the Lessee shall not be in violation of any
Environmental Laws.
 
(ii)           All uses and operations on or of the Premises, whether by Lessee
or any other person or entity, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto.  Lessee, as the operator of the
Premises and on behalf of Lessor and Lessee, acknowledges and agrees to meet
reporting requirements regarding chemical substances produced, used by or stored
in Lessee’s inventory that are deemed hazardous with maintenance of a MSDS
(Material Safety Data Sheet) as mandated under the hazardous communication
regulations of OSHA.
 
(iii)           There shall be no Releases or Hazardous Materials in, on, under
or from the Premises, except in Permitted Amounts.
 
(iv)           Lessee shall keep the Premises, or cause the Premises to be kept,
free and clear of all environmental liens.
 
(v)           Lessee shall not do any act that (a) materially increases the
dangers to human health or the environment, (b) poses an unreasonable risk of
harm to any person or entity (whether on or off the Premises), or (c) violates
any recorded covenant, condition, agreement or easement applicable to the
Premises.
 
(vi)           Lessee shall immediately notify Lessor in writing upon Lessee
obtaining actual knowledge of:
 
(a)           any presence of Releases or Threatened Releases in, on, under,
from or migrating towards the Premises, in excess of Permitted Amounts,
including, without limitation, the presence on or under the Premises of any
Hazardous Materials, apparent or real, in excess of Permitted Amounts;
 
(b)           any non-compliance with any Environmental Laws related in any way
to the Premises;
 
(c)           any environmental lien or any act or omission which could
reasonably be expected to result in the imposition of an environmental lien;
 
(d)           any required Remediation of Environmental Conditions relating to
the Premises, including, without limitation, any and all enforcement, clean-up,
remedial, removal or other governmental or regulatory actions threatened,
instituted or completed pursuant to any of the Environmental Laws affecting the
Premises;
  
 
13

--------------------------------------------------------------------------------

 
  
(e)           any written notice from any  Governmental Authority relating in
any way to Hazardous Materials, Remediation thereof, possible liability of any
person or entity pursuant to any Environmental Laws, other Environmental
Conditions in connection with the Premises; or
 
(f)           any investigation or inquiry initiated by any Governmental
Authority relating to the Environmental Condition of the Premises.
 
(vii)           Lessee shall, at its sole cost and expense, and without limiting
the rights of Lessor under any other provision of this Lease, comply with all
reasonable written requests of Lessor to:
 
(a)           reasonably effectuate Remediation of any condition (including but
not limited to a Release) caused by Lessee or any other party (except Lessor or
its agents, employees or contractors, or any third party tenant in the event
Lessor has directly leased any part of the Premises to such third party tenant)
in, on, under or from the Premises; and
 
(b)           comply with any Environmental Laws.
 
 (viii)           Lessor and any other person or entity designated by Lessor,
including but not limited to any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Premises upon reasonable advance written notice,
during normal business hours or at any time in the event of an emergency
(including in connection with a proposed financing or refinancing secured by the
Premises or in connection with the exercise of any remedies set forth in this
Lease or in any of the Loan Documents, as applicable) to assess any and all
aspects of the Environmental Condition of the Premises and its use, including
but not limited to conducting any environmental assessment or audit (the scope
of which shall be determined in the sole and absolute discretion of the party
conducting the assessment) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive
testing.  Lessee shall cooperate with and provide access to Lessor and any other
person or entity designated by Lessor.  Any such assessment and investigation
shall be at Lessee’s sole cost and expense if, at the time such assessment or
investigation is undertaken, an Event of Default has occurred and is
continuing.  Otherwise, any such assessment and investigation shall be at the
sole cost and expense of the party conducting such assessment and
investigation.  The obligations of Lessee and the rights and remedies of Lessor
under this Section 15.A. shall survive the termination, expiration and/or
release of this Lease.
 
B.           Upon prior written notice from Lessor, Lessee shall permit such
persons as Lessor may designate to visit the Premises upon at least five (5)
Business Days’ prior written notice to Lessee during normal business hours and
in a manner which does not unreasonably interfere with Lessee’s operations and
perform, as agents of Lessor, a non-intrusive environmental site investigation
or environmental compliance audit and, upon a finding in such non-intrusive
environmental site investigation or environmental compliance audit that
additional testing is warranted, Phase II environmental site investigations and
assessments (“Site Assessments”) on the Premises in any of the following
circumstances:  (i) in connection with any sale, financing or refinancing of the
Premises, (ii) not more than once within the six month period prior to the
expiration of the Term, or (iii) if required by Lender or the terms of any
credit facility to which Lessor is bound, provided that Lessor shall reasonably
consult with Lessee regarding any determination to conduct such testing and
reasonably take into account Lessee’s views and proposals with respect to the
conduct of such testing.  The cost of performing and reporting such Site
Assessments shall be paid by Lessor.
 
16.           Condition of Premises; Maintenance.
 
Except as expressly set forth otherwise in this Lease, Lessee shall, at its sole
cost and expense, (i) maintain the Premises in good condition and repair,
subject to reasonable and ordinary wear and tear, (ii) take all action and make
all repairs and replacements to nonstructural items which may be required to
keep the Premises in good repair and condition, (iii) pay all maintenance and
operating costs of the Premises in the ordinary course of business,
(iv) maintain, repair and replace as necessary, any and all alterations made by
or on behalf of Lessee in accordance with the terms of Section 17 of this Lease
or otherwise, and (v) maintain the electrical systems and plumbing systems
(including the storm drains) in compliance with applicable laws and code
requirements.  
  
 
14

--------------------------------------------------------------------------------

 
  
Lessee shall, at its sole cost and expense, enter into maintenance/service
contracts to perform regularly scheduled preventative maintenance and repair on
all elevators, generators, fire life safety systems, the roof of the Premises
and all heating and air conditioning systems and equipment (“HVAC”) within the
Premises, or which serve the Premises exclusively.  The maintenance contractors
and the contracts for same must be approved in writing by Lessor in advance,
such approval not be unreasonably withheld, conditioned or delayed.  All
maintenance/service contracts shall become effective (and a copy thereof
delivered to Lessor) within fifteen (15) days following the commencement of the
Lease Term.  Lessee shall, upon receipt of written request from Lessor, provide
Lessor with all maintenance records related to work performed and/or being
performed upon the Premises.  Furthermore, upon Lessor’s written request, Lessee
shall perform a designated portion of the repair and replacement work set forth
in Exhibit G (the “Replacement & Repair Items”), at Lessee’s sole cost and
expense, on or before the fifth (5th) anniversary of the Effective Date;
provided, however, Lessee’s obligation to perform such repair and replacement
work (excluding any maintenance related thereto), at Lessee’s sole cost and
expense, shall be limited to a cost of $500,000 (the “Replacement & Repair
Cap”).  Upon Lessee’s completion of the designated Replacement & Repair Items
requested by Lessor, the cost of which equals or exceeds the Replacement &
Repair Cap, as evidenced by reasonable backup such as copies of invoices, Lessor
may complete the remainder of the Replacement & Repair Items, and the cost of
such work shall be passed through to Lessee as part of the triple-net (NNN)
expenses, including reimbursement of capitalized items, with Lessee’s obligation
to reimburse Lessor for such costs to be amortized (with a reasonable amount of
interest) in accordance with GAAP at the time such costs are incurred over the
shorter of (x) the useful life of the item so capitalized, or (y) ten (10)
years; provided, however, in no event will Lessee be required to reimburse
Lessor for any portion of the amortized capital items attributable to periods
after the expiration or termination of the Lease Term.
 
Notwithstanding anything in this Lease to the contrary, and subject to Lessee’s
and Lessor’s obligations under the immediately preceding paragraph, Lessor
shall, as part of the triple-net (NNN) expenses to be passed through to Lessee
pursuant to the terms of this Lease, make all capital replacements and capital
improvements which may be required to keep the Premises, including, without
limitation, the parking lot, building structure and building systems, the floor
slab, bearing walls, roof system and roof membrane, HVAC system and elevators,
in good repair and condition; provided, that Lessee shall reimburse Lessor for
all such capital repair and/or replacement costs actually incurred by Lessor,
whether structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen; provided, further, that if in accordance with GAAP, any of such
costs are required to be capitalized, then Lessee’s obligation to reimburse
Lessor for such costs shall be amortized (with a reasonable amount of interest)
in accordance with GAAP at the time such costs are incurred over the shorter of
(x) the useful life of the item so capitalized, or (y) ten (10) years; provided,
however, in no event will Lessee be required to reimburse Lessor for any portion
of the amortized capital items attributable to periods after the expiration or
termination of the Lease Term.  Prior to billing Lessee for reimbursement of
costs incurred for replacements and/or capital improvements, Lessor shall
provide Lessee with reasonable evidence of Lessor’s payment of such costs, along
with a statement showing the scheduled payments to be made by Lessee over the
time period set forth above.  Lessee shall pay to Lessor, on a monthly basis
along with rent payments, an amount equal to 1/12th of such costs allocated to
any given year.
 
Notwithstanding the foregoing, Lessor agrees to be responsible, at its sole cost
and expense, for (a) all capital parking lot repair and replacement costs to the
extent solely incurred during the last 5-years of the initial Lease Term, except
that Lessee shall be responsible for re-striping the parking lot during the last
5-years of the initial Lease Term (not more than once), at Lessee’s sole cost
and expense; provided, however, if any such parking lot work is necessary and/or
attributable to Lessee’s failure to properly maintain the parking lot and/or
Lessee’s or its agent’s, employee’s or contractor’s negligence or willful
misconduct, then Lessee shall be obligated to perform such parking lot work at
its sole cost and expense, and (b) all costs incurred by Lessor to upgrade the
common areas of the Project, but only to the extent such upgrade costs exceed
the costs that would have been incurred by Lessor had it not upgraded the common
areas and instead merely performed the repair, maintenance or replacement that
Lessor is entitled to perform at Lessee’s cost pursuant to the terms of this
Lease.
 
Lessee hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.
  
 
15

--------------------------------------------------------------------------------

 
  
17.           Alterations and Improvements.  Lessee shall not alter the exterior
or structural elements of the Premises or any building systems serving any other
tenant other than Lessee, if any, in any manner without the consent of Lessor,
which consent shall not be unreasonably withheld or conditioned; provided,
however, Lessee may, without Lessor’s consent, undertake nonstructural
alterations to the Premises or to any mechanical, electrical, plumbing systems
solely serving Lessee which (a) cost less than $350,000 during any 12-month
period, or (b) are cosmetic in nature, such as painting or carpeting.  For
purposes of this Lease, alterations to the structural elements of the Premises
shall mean:
 
(i)           alterations which affect the foundation or “footprint” of the
improvements at the Premises; or
 
(ii)           alterations which involve the structural elements of the
improvements at the Premises, such as a load-bearing wall, structural beams,
columns, supports or roof.
 
If Lessor’s consent is required hereunder and Lessor consents to the making of
any such alterations, the same shall be made by Lessee at Lessee’s sole expense
by a licensed contractor and according to plans and specifications approved by
Lessor and subject to such other conditions as Lessor shall require.  Lessor
agrees to use its commercially reasonable efforts to respond to any such request
for consent within 20-days following receipt of written notice from Lessee.  If
Lessor does not respond to any such request for consent within such 20-day
period, Lessee may deliver a second written request stating in all caps
“LESSOR’S FAILURE TO RESPOND TO THIS SECOND WRITTEN REQUEST WITHIN TEN (10) DAYS
AFTER RECEIPT IS DEEMED CONSENT.”  If Lessor does not respond to any such second
request within 10-days following receipt, Lessor’s consent to such request shall
be deemed given. Any work at any time commenced by Lessee on the Premises shall
be prosecuted diligently to completion, shall be of good workmanship and
materials and shall comply fully with all the terms of this Lease.  Upon
completion of any alterations (whether or not Lessor’s consent is required),
Lessee shall promptly provide Lessor with (i) evidence of full payment to all
laborers and materialmen contributing to the alterations, (ii) an architect’s or
Lessee’s certificate certifying the alterations to have been completed in
conformity with the plans and specifications, if any (iii) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy), and (iv) any other documents or information
reasonably requested by Lessor.  Any addition to or alteration of the Premises
shall automatically be deemed a part of the Premises and belong to Lessor, and
Lessee shall execute and deliver to Lessor such instruments as Lessor may
require to evidence the ownership by Lessor of such addition or alteration.
 
18.           Indemnification.  A.  Lessee shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all Losses (excluding Losses suffered by
an Indemnified Party arising out of the gross negligence or willful misconduct
of such Indemnified Party) (i) caused by, incurred or resulting from Lessee’s
operation of the Premises or any other occurrence within the Premises, (ii)
arising from any breach of, default under, or failure to perform, any term or
provision of this Lease by Lessee, its officers, employees, agents, (iii) caused
by any representation or warranty made herein by Lessee, in any certificate
delivered in connection herewith or in any other agreement to which Lessee is a
party or pursuant thereto being false or misleading in any material respect as
of the date of such representation or warranty was made, (iv) any taxes,
assessments or other charges which Lessee is required to pay under Section 8,
(v) any lien, encumbrance or claim arising on or against the Premises or any
portion thereof under any Applicable Regulation or otherwise which Lessee is
obligated hereunder to remove and discharge, or Lessee’s failure to comply with
any Applicable Regulation, or (vi) incurred by an Indemnified Party and
attributable to (a) the mutual execution of the Amendment to Original Master
Lease (as defined in Section 6(k) of the Purchase Agreement) and/or (b) Lessee’s
failure to obtain a fully executed Sublease Amendment (as defined in
Section 6(g) of the Purchase Agreement) reasonably acceptable to Lessor which
expressly states, among other things, that this Lease is the “Master Lease” as
defined in Section 6 of the SA Recycling Sublease (as defined in Section 25(C)
below); provided, however, Lessee’s indemnification obligation under this
clause (vi) shall only apply to the extent of any claims brought by the
subtenant under the SA Recycling Sublease or any person claiming by, through or
under such subtenant, or any of the contractors, agents, servants, employees,
invitees, guests or licensees of such subtenant.
 
B.           Lessee shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless each of the Indemnified Parties for, from
and against any and all Losses (excluding Losses suffered by an Indemnified
Party directly arising out of such Indemnified Party’s gross negligence or
willful misconduct) and costs of Remediation (whether or not performed
voluntarily), engineers’ fees, environmental consultants’ fees, and costs of
investigation (including but not limited to sampling, testing, and analysis of
soil, water, air, building materials and other materials and substances whether
solid, liquid or gas) imposed upon or incurred by or asserted against any
Indemnified Parties, and directly or indirectly arising out of or in any way
relating to any one or more of the following:
  
 
16

--------------------------------------------------------------------------------

 
  
(i)           any presence of any Hazardous Materials in, on, above, or under
the Premises;
 
(ii)           any past, present or Threatened Release in, on, above, under or
from the Premises;
 
(iii)           any activity by Lessee in connection with any actual, proposed
or threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Premises of any Hazardous Materials at any time located in, under, on or
above the Premises;
 
(iv)           any activity by Lessee in connection with any actual or proposed
Remediation of any Hazardous Materials at any time located in, under, on or
above the Premises, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action;
 
(v)           any past, present or threatened non-compliance or violations of
any Environmental Laws (or permits issued pursuant to any Environmental Laws) in
connection with the Premises or operations thereon, including but not limited to
any failure by Lessee to comply with any order of any Governmental Authority in
connection with any Environmental Laws, or any failure by Lessee to timely
comply with any Tier Two reporting requirements;
 
(vi)           the imposition, recording or filing or the threatened imposition,
recording or filing of any environmental lien encumbering the Premises;
 
(vii)           any acts of Lessee in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials owned or possessed by Lessee at any facility or incineration
vessel owned or operated by another person or entity and containing such or
similar Hazardous Materials; or
 
(viii)           any acts of Lessee in accepting any Hazardous Materials for
transport to disposal or treatment facilities, incineration vessels or sites
selected by Lessee from which there is a Release, or a Threatened Release of any
Hazardous Materials which causes the incurrence of costs for Remediation.
 
C.           Lessor will indemnify and hold Lessee harmless from and against any
and Losses (excluding Losses suffered by Lessee arising out of the negligence or
willful misconduct of Lessee) (i) arising out of or relating to the presence of
Hazardous Materials on the Premises due to the negligent act or omission of
Lessor, its employees, agents or contractors, (ii) from any uncured breach of,
default under, or failure to perform, any term or provision of this Lease by
Lessor, its officers, employees, agents or other persons, (iii) caused by any
representation or warranty made herein by Lessor, in any certificate delivered
in connection herewith or in any other agreement to which Lessor is a party or
pursuant thereto being false or misleading in any material respect as of the
date of such representation or warranty was made, or (iv) any lien, encumbrance
or claim arising on or against the Premises or any portion thereof under any
Applicable Regulation or otherwise which Lessor is obligated hereunder to remove
and discharge, or Lessor’s failure to comply with any Applicable Regulation.
 
19.           Quiet Enjoyment.  So long as Lessee shall pay the rental and other
sums herein provided and shall keep and perform all of the terms, covenants and
conditions on its part herein contained, Lessee shall have, subject and
subordinate to Lessor’s rights herein, the right to the peaceful and quiet
occupancy of the Premises.
 
20.           Condemnation or Destruction.  A.  In the event of a taking of all
or any part of the Premises for any public or quasi-public purpose by any lawful
power or authority by exercise of the right of condemnation or eminent domain or
by agreement between Lessor, Lessee and those authorized to exercise such right
(“Taking”) or the commencement of any proceedings or negotiations which might
result in a Taking or any material damage to or destruction of the Premises or
any part thereof (“Casualty”), Lessee will promptly give written notice thereof
to Lessor, generally describing the nature and extent of such Taking,
proceedings, negotiations or Casualty and including copies of any documents or
notices received in connection therewith.  
  
 
17

--------------------------------------------------------------------------------

 
  
Thereafter, Lessee shall promptly send Lessor copies of all material
correspondence and pleadings relating to any such Taking, proceedings,
negotiations or Casualty.  During all periods of time following a Casualty,
Lessee shall ensure that the Premises are secure and do not pose any risk of
harm to adjoining property owners or occupants or
third-parties.  Notwithstanding anything herein to the contrary, (i) the defined
term “Taking” shall be deemed to include any taking of all or any part of the
Premises for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of condemnation or eminent domain or by agreement
between Lessor, Lessee and those authorized to exercise such right occurring
prior to the Effective Date, and (ii) the defined term “Casualty” shall include
any material damage to or destruction of the Premises or any part thereof
occurring prior to the Effective Date.
 
B.           In the event of a Taking of the whole of the Premises, other than
for temporary use (“Total Taking”), the obligations of Lessee shall terminate as
of the date of the Total Taking, except as to those obligations which expressly
survive the expiration or earlier termination hereof.  Lessee’s obligations to
Lessor under Section 18 of this Lease with respect to the Premises and Lessee’s
obligation to pay all other sums of money under this Lease (whether payable to
Lessor or to a third-party) which accrue prior to the date of such Total Taking
shall survive the termination of this Lease.  A Total Taking shall include a
Taking, other than for a temporary use, of such a substantial part of the
Premises as shall result in the portion of such Premises remaining after such
Taking being unsuitable for the Permitted Use in Lessee’s reasonable
discretion.  Lessor shall be entitled to receive the entire award or payment in
connection with a Total Taking without deduction for any estate vested in Lessee
by this Lease.  Lessee hereby expressly assigns to Lessor all of its right,
title and interest in and to every such award or payment and agrees that Lessee
shall not be entitled to any award or payment for the value of Lessee’s
leasehold interest in this Lease.  Lessee shall be entitled to claim and receive
any award or payment from the condemning authority expressly granted for the
taking of Personal Property, the interruption of its business and moving
expenses, but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Total Taking or otherwise reduce
the amount recoverable by Lessor for the Total Taking.
 
C.           In the event of a Taking of all or any part of any of the Premises
for a temporary use (“Temporary Taking”), this Lease shall remain in full force
and effect without any reduction of Base Annual Rental, Additional Rental or any
other sum payable hereunder.  Except as provided below and subject to the terms
and provisions of the Loan Documents, Lessee shall be entitled to the entire
award for a Temporary Taking, whether paid by damages, rent or otherwise, unless
the period of occupation and use by the condemning authorities shall extend
beyond the date of expiration of this Lease, in which case the award made for
such Taking shall be apportioned between Lessor and Lessee as of the date of
such expiration.  At the termination of any such Temporary Taking, Lessee will,
at its own cost and expense and pursuant to the terms of Section 17 above,
promptly commence and complete the restoration of the Premises affected by such
Temporary Taking.
 
D.           In the event of a Taking which is not a Total Taking or a Temporary
Taking (“Partial Taking”) or of a Casualty, all awards, compensation or damages
shall be paid to Lessor, and Lessor shall have the option to (i) terminate this
Lease by notifying Lessee within 60 days after Lessee gives Lessor notice of
such Casualty or that title has vested in the taking authority or (ii) continue
this Lease in effect, which election may be evidenced by either a notice from
Lessor to Lessee or Lessor’s failure to notify Lessee that Lessor has elected to
terminate this Lease within such 60-day period.  Lessee shall have 60 days after
Lessor’s notice that it has elected to terminate this Lease during which to
elect to continue this Lease on the terms herein provided.  If Lessor elects to
terminate this Lease and Lessee does not elect to continue this Lease or shall
fail to timely notify Lessor of Lessee’s intent to continue this Lease, then
this Lease shall terminate as of the last day of the month during which such
period expired.  Lessee shall then immediately vacate and surrender the
Premises, all obligations of either party hereunder with respect to the Premises
shall cease as of the date of termination (provided, however, Lessee’s
obligations to Lessor under any indemnification provisions of this Lease with
respect to the Premises (including, without limitation, Section 18) and Lessee’s
obligations to pay Base Annual Rental, Additional Rental and all other sums
(whether payable to Lessor or a third party) accruing under this Lease prior to
the date of termination shall survive such termination), and Lessor may retain
all such awards, compensation or damages. If Lessor elects not to terminate this
Lease, or if Lessor elects to terminate this Lease but Lessee timely elects to
continue this Lease, then this Lease shall continue in full force and effect on
the following terms:  (i) all Base Annual Rental, Additional Rental and other
sums and obligations due under this Lease shall continue unabated, and (ii)
Lessee shall, to the extent insurance proceeds or the award for a Taking are
made available, promptly commence and diligently prosecute restoration of the
Premises to the same condition, as nearly as practicable, as prior to such
Partial Taking or Casualty.  
  
 
18

--------------------------------------------------------------------------------

 
  
Lessor shall promptly make available in installments as restoration progresses
an amount up to but not exceeding the amount of any award, compensation or
damages received by Lessor after deducting all costs, fees and expenses incident
to the collection thereof, including all costs and expenses incurred by Lessor
and Lender in connection therewith (the “Net Restoration Amount”), upon request
of Lessee accompanied by evidence reasonably satisfactory to Lessor that such
amount has been paid or is due and payable in connection with the
restoration.  Prior to the disbursement of any portion of the Net Restoration
Amount with respect to a Casualty, Lessee shall provide evidence reasonably
satisfactory to Lessor of the payment of restoration expenses by Lessee up to
the amount of the insurance deductible applicable to such Casualty.  Lessee
shall not be entitled to keep any portion of the Net Restoration Amount which
may be in excess of the cost of restoration, and Lessee shall bear all
additional costs, fees and expenses of such restoration in excess of the Net
Restoration Amount. If this Lease is terminated as a result of a Casualty,
simultaneously with such termination, Lessee shall pay Lessor an amount equal to
the insurance deductible applicable to such Casualty.  Notwithstanding the
foregoing, if there is a Partial Taking or a Casualty at any time during the
last two (2) years of the then existing term of this Lease to the extent that,
in Lessee’s reasonable judgment, the Premises are not usable in their damaged
condition for the normal conduct of Lessee’s business, then Lessee may, upon
written notice to Lessor, elect to terminate this Lease without any obligation
of restoration.  In such event, Lessee will pay to Lessor an amount equal to the
Base Annual Rental and Additional Rental payable for the then remaining term of
this Lease and Lessor shall be entitled to keep all insurance proceeds and/or
condemnation awards.
 
E.           Any loss under any property damage insurance required to be
maintained by Lessor shall be adjusted by Lessor with Lessee’s consent, which
shall not be unreasonably withheld, conditioned or delayed.  No agreement with
any condemnor in settlement of or under threat of any Taking shall be made by
either Lessor or Lessee (provided no Event of Default then exists and is
continuing) without the written consent of the other.  Any consent required by
this subsection shall not be unreasonably withheld, delayed or conditioned.
 
F.           Notwithstanding the foregoing, nothing in this Section 20 shall be
construed as limiting or otherwise adversely affecting the representations,
warranties, covenants and characterizations set forth in this Lease, including,
without limitation, those provisions set forth in Section 3 of this Lease.
 
G.           The provisions of this Lease, including this Section 20, constitute
an express agreement between Lessor and Lessee with respect to any takings of
and/or damage to, or destruction of, all or any part of the Premises or the
Project, and any statute or regulation of the State of California, including,
without limitation, Section 1265.130 of The California Code of Civil Procedure
or Sections 1932(2) and 1933(4) of the California Civil Code, with respect to
any rights or obligations concerning takings, damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any takings, damage or destruction to all or any part of the Premises or the
Project.
 
21.           Inspection.  Lessor and its authorized representatives shall have
the right during normal business hours and upon reasonable advance notice (i.e.,
24-hours prior notice shall be deemed reasonable except in the event of an
emergency, in which case no prior notice shall be required) to enter the
Premises or any part thereof at reasonable times in order to inspect the same
and make photographic or other evidence concerning Lessee’s compliance with the
terms of this Lease or in order to show the Premises to prospective tenants,
purchasers and lenders.  Lessee hereby waives any claim for damages for any
injury or inconvenience to or interference with Lessee’s business, any loss of
occupancy or quiet enjoyment of the Premises and any other loss occasioned by
such entry so long as Lessor shall have used reasonable efforts not to
unreasonably interrupt Lessee’s normal business operations.
 
22.           Default, Remedies and Measure of Damages.  A.  Each of the
following shall be an event of default under this Lease (each, an “Event of
Default”):
 
(i)           Lessee’s failure to pay any installment of rent when due and the
continuance of the failure for a period of ten (10) Business Days after receipt
by Lessee of written notice from Lessor;
 
(ii)           If any other amount owing under this Lease is not paid when due
and such failure continues for ten (10) days or more after written notice from
Lessor;
  
 
19

--------------------------------------------------------------------------------

 
   
(iii)           Subject to the provisions of Section 8, if Lessee fails to pay,
prior to delinquency, any taxes, assessments or other charges the failure of
which to pay will result in the imposition of a lien against the Premises
pursuant to Applicable Regulations;
 
(iv)           If Lessee becomes insolvent within the meaning of the Code, files
or notifies Lessor that it intends to file a petition under the Code, initiates
a proceeding under any similar law or statute relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts (collectively, an
“Action”), becomes the subject of either a petition under the Code or an Action,
or is not generally paying its debts as the same become due;
 
(v)           If Lessee shall fail to maintain insurance in accordance with the
requirements of Section 10 of this Lease;
 
(vi)           With respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement and/or cure period, if Lessee
shall be in default under such term, covenant or condition after the giving of
such notice and/or (as applicable) the expiration of such cure period; or


(vii)           If Lessee fails to observe or perform any of the other
covenants, conditions, or obligations of this Lease; provided, however, if any
such failure does not involve the payment of any monetary sum and is within the
reasonable power of Lessee to cure after receipt of notice thereof, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Lessor shall have given Lessee
notice thereof and a period of 30 days shall have elapsed, during which period
Lessee may correct or cure such failure, upon failure of which an Event of
Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required.  If such failure cannot reasonably be cured
within such 30-day period, and Lessee is diligently pursuing a cure of such
failure, then Lessee shall have a reasonable period to cure such failure beyond
such 30-day period, which shall in no event exceed 180 days after receiving
notice of such failure from Lessor.  If Lessee shall fail to correct or cure
such failure within such 180-day period, an Event of Default shall be deemed to
have occurred hereunder without further notice or demand of any kind being
required;
 
B.           Upon the occurrence of an Event of Default, with or without notice
or demand, except the notice prior to default required under certain
circumstances by subsection A. above or such other notice as may be required by
statute and cannot be waived by Lessee (all other notices being hereby waived),
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at law or in equity, including
without limitation, any one or more of the following:
 
(i)           To terminate this Lease, whereupon Lessee’s right to possession of
the Premises shall cease and this Lease, except as to Lessee’s liability, shall
be terminated.
 
(ii)           To reenter and take possession of the Premises, and to expel
Lessee and those claiming under or through Lessee, without being deemed guilty
in any manner of trespass or becoming liable for any loss or damage resulting
therefrom, without resort to legal or judicial process, procedure or action.  No
notice from Lessor hereunder or under a forcible entry and detainer statute or
similar law shall constitute an election by Lessor to terminate this Lease
unless such notice specifically so states.  If Lessee shall, after default,
voluntarily give up possession of the Premises to Lessor, deliver to Lessor or
its agents the keys to the Premises, or both, such actions shall be deemed to be
in compliance with Lessor’s rights and the acceptance thereof by Lessor or its
agents shall not be deemed to constitute a termination of this Lease.  Lessor
reserves the right following any reentry and/or reletting to exercise its right
to terminate this Lease by giving Lessee written notice thereof, in which event
this Lease will terminate as specified in said notice.
 
(iii)           To bring an action against Lessee for actual damages sustained
by Lessor or any equitable relief available to Lessor.
 
(iv)           To relet the Premises or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Lessor, in its sole discretion, may determine, with
all proceeds received from such reletting being applied to the rental and other
sums due from Lessee in such order as Lessor may, in its sole discretion,
determine, which other sums include, without limitation, all repossession costs,
brokerage commissions, attorneys’ fees and expenses, alteration, remodeling and
repair costs and expenses of preparing for such reletting.  
  
 
20

--------------------------------------------------------------------------------

 
  
Except to the extent required by applicable law, Lessor shall have no obligation
to relet the Premises or any part thereof and shall in no event be liable for
refusal or failure to relet the Premises or any part thereof, or, in the event
of any such reletting, for refusal or failure to collect any rent due upon such
reletting, and no such refusal or failure shall operate to relieve Lessee of any
liability under this Lease or otherwise to affect any such liability.  Lessor
reserves the right following any reentry and/or reletting to exercise its right
to terminate this Lease by giving Lessee written notice thereof, in which event
this Lease will terminate as specified in said notice.
 
(v)           To recover from Lessee all rent and other monetary sums then due
and owing under this Lease as the same become due, i.e., Lessor shall have the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations).
 
(vi)           To recover from Lessee all reasonable costs and expenses,
including attorneys’ fees, court costs, expert witness fees, costs of tests and
analyses, deposition and trial transcripts, copies and other similar costs and
fees, paid or incurred by Lessor as a result of such breach, regardless of
whether or not legal proceedings are actually commenced.
 
(vii)           To immediately or at any time thereafter, and with or without
notice, at Lessor’s sole option but without any obligation to do so, correct
such breach or default and charge Lessee all reasonable costs and expenses
incurred by Lessor therein.  Any sum or sums so paid by Lessor, together with
interest at the Default Rate, shall be deemed to be Additional Rental hereunder
and shall be due from Lessee to Lessor following written demand (which will be
accompanied by receipts or other evidence of such expenses).  Any such acts by
Lessor in correcting Lessee’s breaches or defaults hereunder shall not be deemed
to cure said breaches or defaults or constitute any waiver of Lessor’s right to
exercise any or all remedies set forth herein.
 
(viii)           To seek any equitable relief available to Lessor, including,
without limitation, the right of specific performance.
 
All powers and remedies given by this Section to Lessor, subject to applicable
law, shall be cumulative and not exclusive of one another or of any other right
or remedy or of any other powers and remedies available to Lessor under this
Lease, by judicial proceedings or otherwise, to enforce the performance or
observance of the covenants and agreements of Lessee contained in this Lease,
and no delay or omission of Lessor to exercise any right or power accruing upon
the occurrence of any Event of Default shall impair any other or subsequent
Event of Default or impair any rights or remedies consequent thereto.  Every
power and remedy given by this Section or by law to Lessor may be exercised from
time to time, and as often as may be deemed expedient, by Lessor, subject at all
times to Lessor’s right in its sole judgment to discontinue any work commenced
by Lessor or change any course of action undertaken by Lessor.
 
If Lessee shall fail to observe or perform any of its obligations under this
Lease or in the event of an emergency, then, without waiving any Event of
Default which may result from such failure or emergency, Lessor may, but without
any obligation to do so, take all actions, including, without limitation, entry
upon the Premises to perform Lessee’s obligations, immediately and without
notice in the case of an emergency and upon five days written notice to Lessee
in all other cases.  All reasonable expenses incurred by Lessor in connection
with performing such obligations, including, without limitation, reasonable
attorneys’ fees and expenses, together with interest at the Default Rate from
the date any such expenses were incurred by Lessor until the date of payment by
Lessee, shall constitute Additional Rental and shall be paid by Lessee to Lessor
upon written demand (which will be accompanied by receipts or other evidence of
such expenses).
 
C.           Lessor will be in default under this Lease if Lessor fails to
perform any obligation under this Lease within thirty (30) days after receipt of
written notice from Lessee specifying the nature of the default [or such longer
period as may be required in order to effect the cure, provided Lessor commences
the cure within the thirty (30) day period and diligently prosecutes the cure to
completion] or if Lessor breaches, in any material respect, any of the
representations or warranties given in this Lease.  On the occurrence of
Lessor’s default, Lessee will have all remedies available at law or in equity,
except the right to terminate this Lease.  Lessee will have the specific right,
but not the obligation, to perform the obligations on Lessor’s behalf, and at
Lessor’s expense, after the expiration of the required notice and cure period.  
  
 
21

--------------------------------------------------------------------------------

 
  
Lessor will reimburse any costs reasonably incurred by Lessee (together with
interest at the Default Rate) within ten (10) days after Lessor’s receipt of
Lessee’s request for reimbursement (which will be accompanied by receipts or
other evidence of such expenses).  If Lessor fails to do so, then Lessee will
have the right to offset the costs against the next installment(s) of rent due
under this Lease.  Notwithstanding anything herein to the contrary, under no
circumstances shall Lessor be liable hereunder to Lessee for any consequential
damages or for loss of business, revenue, income or profits and Lessee hereby
waives any and all claims for any such damages.
 
23.           Liens; Mortgages, Subordination and Attornment.  Lessor’s interest
in this Lease and/or the Premises shall not be subordinate to any liens or
encumbrances placed upon the Premises by or resulting from any act of Lessee,
and nothing herein contained shall be construed to require such subordination by
Lessor.  Lessee shall keep the Premises free from any liens for work performed,
materials furnished or obligations incurred by Lessee.  NOTICE IS HEREBY GIVEN
THAT, UNLESS LESSOR’S PRIOR WRITTEN CONSENT IS OBTAINED (WHICH MAY BE WITHHELD
IN LESSOR’S SOLE DISCRETION), LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE
PLACED ANY LIEN, MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST
OR ENCUMBRANCE OF ANY KIND UPON ALL OR ANY PART OF THE PREMISES OR LESSEE’S
LEASEHOLD INTEREST IN THE PREMISES, AND ANY SUCH PURPORTED TRANSACTION SHALL BE
VOID.  FURTHERMORE, ANY SUCH PURPORTED TRANSACTION SHALL BE DEEMED A TORTIOUS
INTERFERENCE WITH LESSOR’S RELATIONSHIP WITH LESSEE AND LESSOR’S OWNERSHIP OF
THE PREMISES.
 
This Lease at all times shall automatically be subordinate to the lien of any
and all ground leases, mortgages, deeds to secure debt and trust deeds now or
hereafter placed upon the Premises by Lessor, provided that Lessor obtains from
the holder of any superior ground lease, mortgage, deed to secure debt or other
security instrument now or later placed against the Premises, a commercially
reasonable Subordination, Non-Disturbance and Attornment Agreement, which
provides that in the event of any foreclosure, sale under power of sale, or
transfer in lieu of any of the foregoing pursuant to any such lease or security
instrument Lessee’s use, possession and enjoyment of the Premises will not be
disturbed and this Lease will continue in full force and effect so long as
Lessee is not in default under this Lease beyond any applicable cure
periods.  Lessee covenants and agrees to execute and deliver, upon demand, such
further instruments subordinating this Lease to the lien of all such ground
leases, mortgages, deeds to secure debt or trust deeds as shall be desired by
Lessor, or any present or proposed mortgagees or lenders under deeds to secure
debt or trust deeds.
 
If any landlord, mortgagee, receiver, Lender or other secured party validly
exercises its right to elect to have this Lease and the interest of Lessee
hereunder be superior to any of such ground lease, mortgage, deed to secure debt
or trust deed and evidences such election by written notice given to Lessee,
then this Lease and the interest of Lessee hereunder shall be deemed superior to
any such ground lease, mortgage, deed to secure debt or trust deed, whether this
Lease was executed before or after such ground lease, mortgage, deed to secure
debt or trust deed and in that event such landlord, mortgagee, receiver, Lender
or other secured party shall have the same rights with respect to this Lease as
if it had been executed and delivered prior to the execution and delivery of
such ground lease, mortgage, deed to secure debt or trust deed and had been
assigned to such landlord, mortgagee, receiver, Lender or other secured party.
 
In the event any purchaser or assignee of Lender at a foreclosure sale acquires
title to the Premises, or in the event Lender or any assignee otherwise succeeds
to the rights of Lessor as landlord under this Lease, Lessee shall attorn to
Lender or such purchaser or assignee, as the case may be (a “Successor Lessor”),
and recognize the Successor Lessor as lessor under this Lease, and, if the
Successor Lessor in its sole discretion elects to recognize Lessee’s tenancy
under this Lease, this Lease shall continue in full force and effect as a direct
lease between the Successor Lessor and Lessee, provided that the Successor
Lessor shall only be liable for any obligations of the lessor under this Lease
which accrue after the date that such Successor Lessor acquires title.  The
foregoing provision shall be self operative and effective without the execution
of any further instruments.
 
Lessee shall give written notice to any lender of Lessor having a recorded lien
upon the Premises or any part thereof of which Lessee has been notified of any
breach or default by Lessor of any of its obligations under this Lease
simultaneously with the giving of such notice to Lessor, and Lessee shall give
such lender at least 30 days beyond any notice period to which Lessor might be
entitled to cure such default before Lessee may exercise any remedy with respect
thereto.
  
 
22

--------------------------------------------------------------------------------

 
  
24.           Estoppel Certificate.  A.  At any time, and from time to time,
Lessee shall, promptly and in no event later than twenty (20) days after a
request from Lessor, execute, acknowledge and deliver to Lessor a certificate in
the form supplied by Lessor certifying:  (i) that Lessee has accepted the
Premises (or, if Lessee has not done so, that Lessee has not accepted the
Premises, and specifying the reasons therefor); (ii) that this Lease is in full
force and effect and has not been modified (or if modified, setting forth all
modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (iii) the commencement and
expiration dates of the Lease Term, including the terms of any extension options
of Lessee; (iv) the date to which the rentals have been paid under this Lease
and the amount thereof then payable; (v) whether there are then any existing
defaults by Lessor in the performance of its obligations under this Lease, and,
if there are any such defaults, specifying the nature and extent thereof; (vi)
that no notice has been received by Lessee of any default under this Lease which
has not been cured, except as to defaults specified in the certificate; (vii)
the capacity of the person executing such certificate, and that such person is
duly authorized to execute the same on behalf of Lessee; (viii) that Lessor has
no actual involvement in the management or control of decision making related to
the operational aspects or the day-to-day operations of the Premises; and (ix)
any other information reasonably requested by Lessor.
 
B.           At any time, and from time to time, Lessor shall, promptly and in
no event later than twenty (20) days after a request from Lessee, execute,
acknowledge and deliver to Lessee a certificate in the form supplied by Lessee
certifying:  (i) that this Lease is in full force and effect and has not been
modified (or if modified, setting forth all modifications), or, if this Lease is
not in full force and effect, the certificate shall so specify the reasons
therefor; (ii) the commencement and expiration dates of the Lease Term,
including the terms of any extension options of Lessee; (iii) the date to which
the rentals have been paid under this Lease and the amount thereof then payable;
(iv) whether there are then any existing defaults by Lessee in the performance
of its obligations under this Lease, and, if there are any such defaults,
specifying the nature and extent thereof; (v) that no notice has been received
by Lessor of any default under this Lease which has not been cured, except as to
defaults specified in the certificate; (vi) the capacity of the person executing
such certificate, and that such person is duly authorized to execute the same on
behalf of Lessor; and (vii) any other information reasonably requested by
Lessee.
 
25.           Assignment; Subletting.  A.  Lessor shall have the right to sell
or convey the Premises subject to this Lease or to assign its right, title and
interest as Lessor under this Lease in whole or in part.  In the event of any
such sale or assignment other than a security assignment, Lessee shall be
provided with a copy of a written assumption by the transferee of all of
Lessor’s obligations under this Lease, and Lessee shall attorn to such purchaser
or assignee and Lessor shall be relieved, from and after the date of such
transfer or conveyance, of liability for the performance of any obligation of
Lessor contained herein, except for obligations or liabilities accrued prior to
such assignment or sale.
 
B.           Without the prior written consent of Lessor, which shall not be
unreasonably withheld, conditioned or delayed: (i) Lessee shall not assign,
transfer, convey, pledge or mortgage this Lease or any interest therein, whether
by operation of law or otherwise; (ii) no interest in Lessee shall be pledged,
encumbered, hypothecated or assigned as collateral for any obligation of Lessee,
and (iii) Lessee shall not sublet all or any part of the Premises (each of items
(i) through (iii) are hereinafter referred to as a “Prohibited
Transaction”).  No assignment of this Lease or subletting of the Premises shall
relieve Lessee of its obligations under this Lease.  Any Prohibited Transaction
in violation of this Section shall be voidable at the sole option of Lessor.
 
C.           Notwithstanding any provision to the contrary in Section 25.B., in
addition to the SA Recycling Sublease (defined below), Lessee may sublet up to
an additional fifty-five percent (55%) of the gross leasable area of the
improvements on the Premises with the prior consent of Lessor, which consent
shall not be unreasonably withheld, conditioned, or delayed; provided, however,
the subleased area must be for an entire single floor.  Lessor acknowledges
that, as of the date of this Lease, Lessee has entered into the one (1) sublease
set forth on Exhibit D attached hereto (“SA Recycling Sublease”).
 
D.           Without limiting in any way Lessor’s right to withhold its consent
on any reasonable grounds, it is agreed that Lessor will not withhold consent to
a transfer under this Section 25 if: (a) the net worth or financial capabilities
of a proposed assignee is equal to or greater than that of Lessee and each
guarantor of this Lease, if any, at the time of the transfer, and the proposed
assignee or subtenant has the financial capability to fulfill the obligations
imposed by the transfer; (b) the proposed transfer does not involve a change of
use of the Premises or violate any exclusive use covenant to which Lessor is
bound; and (c) the transferee is of reputable or good character and reasonably
consistent with the tenant mix for the Premises.
  
 
23

--------------------------------------------------------------------------------

 
  
E.           Notwithstanding anything to the contrary contained in this
Section 25, Lessor shall have the option, by giving written notice to Lessee (a
“Recapture Notice”), to recapture any space subject to a proposed assignment or
subletting or a current sublease, including the SA Recycling Sublease (as
applicable, the “Subject Space”) for the remainder (or substantially the
remainder) of the Lease Term.  Lessor shall deliver any such Recapture Notice
(1) at any time during the Lease Term with respect to a current sublease,
including the SA Recycling Sublease, and (2) with respect to any newly proposed
assignment or subletting, within ten (10) business days after Lessor’s receipt
of written notice from Lessee specifying (i) the date the assignment of sublease
is to become effective, (ii) the name and address of the proposed assignee or
sublessee, (iii) if a sublease, a description of the space to be subleased and
the rental rate to be charged under such sublease.  If Lessor fails to timely
deliver a Recapture Notice, Lessor’s recapture right with respect to the
respective assignment or sublease shall be deemed waived.  Such Recapture Notice
shall cancel and terminate this Lease with respect to the Subject Space as of
the date stated in the Recapture Notice (or at Lessor’s option, shall cause a
transfer to be made to Lessor or its agent, in which case the parties shall
execute transfer documentation promptly thereafter).  In the event of a
recapture by Lessor of less than the entire Premises, (a) the Basic Annual Rent
reserved herein and all other amounts payable by Lessee under this Lease,
including without limitation, taxes and assessments, insurance and operating
expenses, shall be prorated on the basis of the number of rentable square feet
retained by Lessee in proportion to the number of rentable square feet contained
in the Premises immediately prior to Lessor’s recapture, (b) from and after the
effective date of Lessor’s recapture, the “Premises”, as defined in this Lease,
shall mean only the rentable square feet retained by Lessee, and (c) this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same.  If Lessor declines, or fails to elect to recapture the Subject Space
under this clause E, then, provided Lessor has consented to the proposed
transfer, Lessee shall be entitled to proceed to transfer the Subject Space to
the proposed transferee, subject to provisions of this Section 25.
 
F.           Further notwithstanding the terms of this Section 25, Lessee may
(a) effect a transfer, without Lessor’s consent, without extending any recapture
right to Lessor, to any parent, subsidiary or affiliate entity which controls,
is controlled by, or is under common control with, Lessee, or to any entity
resulting from a merger or consolidation of Lessee, or to any person or entity
which acquires all or substantially all of the assets of Lessee’s business as a
going concern, or (b) effect a sublease, without Lessor’s consent, without
extending any recapture right to Lessor, to Maintech, Incorporated or any
successor entity going by a different name, i.e., a former subsidiary or
affiliate entity which was controlled by, or was under common control with,
Lessee (each, a “Permitted Transfer”), provided that (i) Lessee delivers to
Lessor, substantially concurrently with such transfer, written notice of same,
(ii) in connection with an assignment, the assignee assumes in full the
obligations of Lessee under this Lease arising after the transfer, and
(iii) Lessee remains fully liable under this Lease.
 
26.           Option To Extend.  Lessee, provided no Event of Default has
occurred and is continuing at the time of exercise or at the expiration of the
Lease Term or, if applicable, the preceding extension of the Lease Term, shall
have the option to continue this Lease in effect for up to two (2) additional
successive periods of five (5) years each in accordance with the terms and
provisions of this Lease then in effect, except that the Base Annual Rental as
of the commencement date of each extension term shall be equal to the greater of
(i) Fair Market Rental of the Premises as established pursuant to the terms of
Exhibit B, or (ii) the Base Annual Rental payable during the last month of the
then-current Term immediately preceding the extended period, and such Base
Annual Rental shall be subject to increase during each extension term in
accordance with the provisions of Section 5.B.
 
Lessee shall exercise the first extension option by giving notice to Lessor of
Lessee’s intention to do so not later than ten (10) months prior to the
expiration of the Initial Lease Term.  If the first extension option is
exercised by Lessee, Lessee shall exercise the second extension option by giving
notice to Lessor of Lessee’s intention to do so not later than ten (10) months
prior to the expiration of the Initial Lease Term as extended by the first
extension option.
  
 
24

--------------------------------------------------------------------------------

 
  
27.           Right to Lease Additional Space.
 
(a)           Subject to the terms of this Section 27 and provided no Event of
Default has occurred and is continuing, Lessee shall have a right to lease (the
“Right to Lease”) any portion of the Premises no longer leased by Lessee to the
extent such space becomes available for lease to a third party after the
expiration of the first lease for such space (i.e., as recaptured by Lessor or
otherwise) executed after this Lease is executed, including the expiration of
all renewal or extension options under such lease, and after the existing lessee
or occupant vacates such space (the “First Offer Space”).
 
(b)           Prior to offering any First Offer Space for lease to third
parties, Lessor shall notify Lessee (“Offer Notice”) and afford Lessee the right
and opportunity (but not obligation) to lease such First Offer Space pursuant to
the terms of this Section 27.  The Offer Notice shall include, at minimum, the
basic economic terms, including, but not limited to, Lessor’s determination of
the Base Monthly Rental, an improvement allowance, if any, and all other
economic terms and conditions (collectively, the “Economic Terms”), upon which
Lessor is willing to lease the First Offer Space.  Such Economic Terms will
represent Lessor’s determination of the Fair Market Rental for the First Offer
Space determined by Lessor with regard to the parameters set forth in the first
paragraph of Exhibit B.
 
(c)           Within fifteen (15) business days after receipt of the Economic
Terms from Lessor, Lessee must give Lessor written notice pursuant to which
Lessee shall elect to either (i) lease the First Offer Space upon such Economic
Terms and the same non-Economic Terms as set forth in this Lease with respect to
the Premises, or (ii) refuse to lease the First Offer Space.  Lessee’s failure
to timely choose either clause (i) or clause (ii) above will be deemed to be
Lessee’s choice of clause (ii) above.
 
(d)           If Lessee chooses (or is deemed to have chosen) clause (c)(ii)
above, then Lessee’s Right to Lease the First Offer Space will thereafter be
null and void and of no further force or effect.  If Lessee exercises its Right
to Lease as provided herein, the parties will promptly thereafter execute an
amendment to this Lease to include the First Offer Space in the Premises and to
document the lease terms thereof.
 
28.           Notices.  All notices, consents, approvals or other instruments
required or permitted to be given by either party pursuant to this Lease shall
be in writing and given by (i) hand delivery, (ii) express overnight delivery
service or (iii) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered, (b)
the next Business Day, if delivered by express overnight delivery service, or
(c) the third Business Day following the day of deposit of such notice with the
United States Postal Service, if sent by certified or registered mail, return
receipt requested.  Notices shall be provided to the parties and addresses
specified below:
 
 
If to Lessor:
Glassell Grand Avenue Partners, LLC

 
c/o Hines

 
4000 MacArthur Boulevard, Suite 110

 
Newport Beach, CA  92660

 
Attention:  Property Manager



 
with copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP

 
1900 Main Street, 5th Floor

 
Irvine, California  92614

 
Attention:  Brad H. Nielsen, Esq.



 
If to Lessee:
c/o Volt Information Sciences, Inc.

 
1133 Avenue of the Americas

 
New York, New York 10036

 
Attn: Sharon H. Stern, Esq.



 
with copy to:
Troutman Sanders LLP

 
875 Third Avenue

 
New York, New York 10022

 
Attn:  Mitchell P. Portnoy, Esq.

  
 
25

--------------------------------------------------------------------------------

 
  
or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
 
29.           Holding Over.  If Lessee remains in possession of the Premises
after the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay rentals and other sums in the amounts herein provided,
except that the Base Monthly Rental shall be automatically doubled, and comply
with all the terms of this Lease; provided that nothing herein nor the
acceptance of rent by Lessor shall be deemed a consent to such holding over.  If
possession of the Premises is not surrendered to Lessor within sixty (60) days
after the expiration or sooner termination of the term of this Lease, then at
Lessor’s option and upon thirty (30) days prior written notice to Lessee
specifying the potential Losses that could be incurred (and in addition to the
above use and occupancy charges paid by Lessee during such period), Lessee shall
defend, indemnify, protect and hold the Indemnified Parties harmless from and
against any and all Losses resulting from Lessee’s failure to surrender
possession upon the expiration of the Lease Term, including, without limitation,
any claims made by any succeeding lessee.
 
30.           Waiver of Lessor’s Lien/Security Interest.  Lessor hereby waives
any statutory landlord’s lien, in, on and against all Personal
Property.  Furthermore, at any time, and from time to time, Lessor shall,
promptly and in no event later than twenty (20) days after a request from
Lessee, execute, acknowledge and deliver to Lessee such reasonable documents as
Lessee may request to evidence such waiver.
 
31.           Security Deposit.  Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease.  If Lessee fails to pay rent, or otherwise
defaults under this Lease, Lessor may use, apply or retain all or any portion of
said Security Deposit for the payment of any amount already due Lessor, for
rents which will be due in the future, and/ or to reimburse or compensate Lessor
for any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof.  If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 15 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease.  Lessor shall not be required to keep the
Security Deposit separate from its general accounts.  Upon the expiration or
termination of this Lease, Lessor shall promptly return that portion of the
Security Deposit not used or applied by Lessor.  Lessee hereby waives the
provisions of Section 1950.7 of the California Civil Code, or any successor
statute.
 
In lieu of a cash security deposit, Lessee may deposit with Lessor a letter of
credit as security (the “Letter of Credit”) in the amount of the security
deposit.  The Letter of Credit shall have a term of not less than one year and
shall be a clean, irrevocable and unconditional letter of credit issued by and
drawn upon PNC Bank, National Association, or such other bank reasonably
approved by Lessor, provided such bank has a net worth of not less than Five
Hundred Million and 00/100 ($500,000,000.00) Dollars (hereinafter referred to as
the “Issuing Bank”).  The Letter of Credit shall provide that: (i) the Issuing
Bank shall pay to Lessor or its duly authorized representative an amount up to
the face amount of the Letter of Credit upon presentation of the Letter of
Credit and a sight draft in the amount to be drawn; (ii) the Letter of Credit
shall be deemed to be automatically renewed, without amendment, for consecutive
periods of one year each during the term of this Lease (and shall remain in
effect for not less than six (6) months following the Expiration Date), unless
the Issuing Bank sends notice (hereinafter referred to as the “Non-Renewal
Notice”) to Lessor by certified or registered mail, return receipt requested,
not less than forty-five (45) days next preceding the then expiration date of
the Letter of Credit, that it elects not to have such Letter of Credit renewed;
(iii) if Lessor receives a Non-Renewal Notice and Lessee fails to provide a
replacement Letter of Credit which meets the requirements of this Lease not
fewer than thirty (30) days prior to the expiration of the Letter of Credit,
such failure shall constitute a material default under this Lease and Lessor
shall have the right, exercisable by a sight draft, to receive the monies
represented by the Letter of Credit (which monies shall be held by Lessor as a
cash security deposit pending the replacement of such Letter of Credit or
Lessee’s default after notice and the expiration of any applicable cure period
hereunder); and (iv) any assignments of the Letter of Credit required by Lessor
in connection with its sale or refinancing of the Premises shall be processed at
Lessee’s sole cost.  The form of the Letter of Credit shall be subject to
Lessor’s reasonable approval.  Lessor agrees that it will not draw down the
proceeds of the Letter of Credit except in the event of a default by Lessee
hereunder beyond the expiration of any applicable notice and cure periods or the
non-renewal of such Letter of Credit by the Issuing Bank.  In the event that at
any time during the term of this Lease, (a) the net worth of the Issuing Bank
shall be less than the minimum amount specified above, or (b) circumstances have
occurred indicating that the Issuing Bank may be incapable of, unable to, or
prohibited from honoring the then existing Letter of Credit (hereinafter
referred to as the “Existing L/C”) in accordance with the terms thereof, then,
upon the happening of either of the foregoing, Lessor may send notice to Lessee
(hereinafter referred to as the “Replacement Notice”) requiring Lessee within
thirty (30) days to replace the Existing L/C with a new letter of credit
(hereinafter referred to as the “Replacement L/C”) from an Issuing Bank meeting
the qualifications described above.  Upon receipt of a Replacement L/C meeting
the qualifications above, Lessor shall forthwith return the Existing L/C to
Lessee.
  
 
26

--------------------------------------------------------------------------------

 
  
32.           Removal of Personal Property.  At the expiration or earlier
termination of the Lease Term, Lessee may remove all Personal Property and trade
fixtures from the Premises, including without limitation, the items located in
the cafeteria which are set forth in Exhibit E attached hereto.  Lessee shall
repair any damage caused by such removal and shall leave the Premises broom
clean and in good and working condition and repair inside and out, reasonable
wear and tear excepted.  Any property of Lessee left on the Premises on the
thirtieth (30th) day following the expiration of the Lease Term shall, at
Lessor’s option, automatically and immediately become the property of Lessor.
 
33.           Financial Statements.  To the extent that Lessee’s Financial
Information is not made available in the public domain, within 50 days after the
end of each fiscal quarter and within 135 days after the end of each fiscal year
of Lessee, Lessee shall deliver to Lessor (i) complete financial statements of
Lessee including a balance sheet, profit and loss statement, statement of cash
flows and all other related schedules for the fiscal period then ended; and (ii)
income statements for the business at the Premises.  All such financial
statements shall be prepared in accordance with GAAP or sound accounting
principles, consistently applied, from period to period, such quarterly
financial statements shall be certified to be accurate and complete by Lessee
(or the Treasurer or other appropriate officer of Lessee), and such annual
financial statements shall be audited by an independent certified public
accounting firm reasonably acceptable to Lessor.  Lessee understands that Lessor
will rely upon such financial statements and Lessee represents that such
reliance is reasonable.  Notwithstanding anything in this Lease to the contrary,
Lessor acknowledges and agrees that Lessee’s financial reporting requirements
will be deemed satisfied by Lessee providing or making available to Lessor
copies of Lessee’s publicly available financial statements.
 
34.           Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
shall excuse the performance by such party for a period equal to any such
prevention, delay or stoppage, except the obligations imposed with regard to
rental and other monies to be paid by Lessee pursuant to this Lease and any
indemnification obligations imposed upon Lessee under this Lease.
 
35.           Reserved.
 
36.           Lessor’s Liability.  Notwithstanding anything to the contrary
provided in this Lease, the liability of Lessor, its partners, subpartners and
their respective officers, agents, servants, and employees for any default by
Lessor under this Lease or arising in connection herewith or with Lessor’s
operation, management, leasing, repair, renovation, alteration or any other
matter relating to the Project or the Premises shall be limited solely and
exclusively to an amount which is equal to the interest of Lessor in the
Premises and the rents, profits and sale proceeds therefrom.  Neither Lessor nor
its partners, subpartners and their respective officers, agents, servants, and
employees shall have any personal liability therefor, and Lessee hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Lessee.  The limitations of liability
contained in this Section 35 shall inure to the benefit of Lessor’s, its
partners’, subpartners’ and their respective officers’, agents’, servants’, and
employees’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns.  Notwithstanding any contrary provision herein,
neither Lessor nor its partners, subpartners and their respective officers,
agents, servants, and employees shall be liable under any circumstances for
injury or damage to, or interference with, Lessee’s business, including but not
limited to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring.
 
37.           Consent of Lessor.  A.  Unless specified otherwise herein,
Lessor’s consent to any request of Lessee will be conditioned or withheld in
Lessor’s reasonable discretion.  Lessor shall have no liability for damages
resulting from Lessor’s failure to give any consent, approval or instruction
reserved to Lessor, Lessee’s sole remedy in any such event being an action for
injunctive relief.  Unless specified otherwise herein, Lessee’s consent to any
request of Lessor will be conditioned or withheld in Lessee’s reasonable
discretion.  Lessee shall have no liability for damages resulting from Lessee’s
failure to give any consent, approval or instruction reserved to Lessee,
Lessor’s sole remedy in any such event being an action for injunctive relief.
  
 
27

--------------------------------------------------------------------------------

 
  
B.           It is understood and agreed that to the extent Lessor is required
to obtain the consent, approval, agreement or waiver of Lender with respect to a
matter for which Lessor’s approval has been requested under this Lease, Lessor
shall in no event be deemed to have unreasonably withheld Lessor’s consent,
approval, agreement or waiver thereof if Lender shall not have given its
approval if required.
 
38.           Waiver and Amendment.  No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought.  Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion.  No acceptance by
Lessor of an amount less than the monthly rent and other payments stipulated to
be due under this Lease shall be deemed to be other than a payment on account of
the earliest such rent or other payments then due or in arrears nor shall any
endorsement or statement on any check or letter accompanying any such payment be
deemed a waiver of Lessor’s right to collect any unpaid amounts or an accord and
satisfaction.
 
39.           Successors Bound.  Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.
 
40.           No Merger.  The voluntary or other surrender of this Lease by
Lessee, or a mutual cancellation thereof, shall not result in a merger of
Lessor’s and Lessee’s estates, and shall, at the option of Lessor, either
terminate any or all existing subleases or subtenancies, or operate as an
assignment to Lessor of any or all of such subleases or subtenancies.
 
41.           Captions.  Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.
 
42.           Severability.  The provisions of this Lease shall be deemed
severable.  If any part of this Lease shall be held unenforceable by any court
of competent jurisdiction, the remainder shall remain in full force and effect,
and such unenforceable provision shall be reformed by such court so as to give
maximum legal effect to the intention of the parties as expressed therein.
 
43.           Characterization.  A. It is the intent of the parties hereto that
the business relationship created by this Lease and any related documents is
solely that of a long-term commercial lease between landlord and tenant and has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein.  None of the agreements contained herein, is
intended, nor shall the same be deemed or construed, to create a partnership
between Lessor and Lessee, to make them joint venturers, to make Lessee an
agent, legal representative, partner, subsidiary or employee of Lessor, nor to
make Lessor in any way responsible for the debts, obligations or Losses of
Lessee.
 
B.           Lessor and Lessee acknowledge and warrant to each other that each
has been represented by independent counsel and has executed this Lease after
being fully advised by said counsel as to its effect and significance.  This
Lease shall be interpreted and construed in a fair and impartial manner without
regard to such factors as the party which prepared the instrument, the relative
bargaining powers of the parties or the domicile of any party.  Whenever in this
Lease any words of obligation or duty are used, such words or expressions shall
have the same force and effect as though made in the form of a covenant.
 
44.           Easements.  During the Lease Term Lessor shall have the right to
grant utility easements on, over, under and above the Premises without the prior
consent of Lessee, provided that such easements will not materially interfere
with Lessee’s long-term use of the Premises.
  
 
28

--------------------------------------------------------------------------------

 
  
45.           No Offer.  No contractual or other rights shall exist between
Lessor and Lessee with respect to the Premises until both have executed and
delivered this Lease, notwithstanding that deposits may have been received by
Lessor and notwithstanding that Lessor may have delivered to Lessee an
unexecuted copy of this Lease.  The submission of this Lease to Lessee shall be
for examination purposes only, and does not and shall not constitute a
reservation of or an option for Lessee to lease or otherwise create any interest
on the part of Lessee in the Premises.
 
46.           Other Documents.  Each of the parties agrees to do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, documents and assurances as may be reasonably
required or deemed advisable to carry into effect the purposes of this Lease and
for the better assuring and confirming of all of Lessor’s and Lessee’s rights,
powers and remedies under this Lease.
 
47.           Entire Agreement.  This Lease and any other instruments or
agreements referred to herein constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.  Without
limiting the foregoing, Lessee specifically acknowledges that neither Lessor nor
any agent, officer, employee or representative of Lessor has made any
representation or warranty regarding the projected profitability of the business
to be conducted on the Premises.  Furthermore, Lessee acknowledges that Lessor
did not prepare or assist in the preparation of any of the projected figures
used by Lessee in analyzing the economic viability and feasibility of the
business to be conducted by Lessee at the Premises.
 
48.           Forum Selection; Jurisdiction; Venue; Choice of Law.  Lessee
acknowledges that this Lease was substantially negotiated in the State of
California, this Lease was executed and/or delivered in the State of California,
all payments under this Lease will be delivered in the State of California
(unless otherwise directed by Lessor or its successors) and there are
substantial contacts between the parties and the transactions contemplated
herein and the State of California.  For purposes of any action or proceeding
arising out of this Lease, the parties hereto expressly submit to the
jurisdiction of all federal and state courts located in the State of
California.  Lessee consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of California
in accordance with applicable law.  Furthermore, Lessee waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper.  The creation of this Lease and the rights and remedies of Lessor
with respect to the Premises, as provided herein and by the laws of the state in
which the Premises are located, as applicable, shall be governed by and
construed in accordance with the internal laws of the state in which the
Premises are located, without regard to principles of conflicts of law.  With
respect to other provisions of this Lease, this Lease shall be governed by the
internal laws of the State of California, without regard to its principles of
conflicts of law.
 
49.           Counterparts.  This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.
 
50.           Memorandum of Lease.  Concurrently with the execution of this
Lease, Lessor and Lessee are executing the Memorandum to be recorded in the
applicable real property records with respect to the Premises.  Further, upon
Lessor’s request following the termination of this Lease, Lessee agrees to
execute and acknowledge a termination of lease and/or quit claim deed in
recordable form with respect to the Premises to be delivered to Lessor.
 
51.           No Brokerage.  Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Premises other than Lessee’s broker, Cushman and
Wakefield, attn.:  Jeff Cole, and Lessor’s broker, Lee & Associates-Irvine,
attn.: Kurt Bruggeman.  Lessee will be solely responsible pay Lessee’s broker
and Lessor’s broker a commission pursuant to separate written agreements.  Each
of Lessor and Lessee agrees to protect, defend, indemnify, save and keep
harmless the other, against and from all liabilities, claims, Losses, costs,
damages and expenses, including attorneys’ fees, arising out of, resulting from
or in connection with their breach of the foregoing warranty and
representation.  Additionally, Lessee agrees to protect, defend, indemnify, save
and keep harmless Lessor, against and from all liabilities, claims, Losses,
costs, damages and expenses, including attorneys’ fees, arising out of,
resulting from or in connection with Lessee’s failure to pay Lessee’s broker and
Lessor’s broker a commission pursuant to separate written agreements.
  
 
29

--------------------------------------------------------------------------------

 
  
52.           Lender’s Rights.  A.  Lessee acknowledges and agrees that (i)
Lessor may collaterally assign all of its right, title and interest under this
Lease to Lender pursuant to the Loan Documents and (ii) upon the exercise of
Lender’s remedies set forth in such Loan Documents, all of the rights, powers
and privileges of Lessor shall be deemed the rights, powers and privileges of
Lender and Lender shall be entitled to exercise all of the rights and remedies
of “Lessor” under this Lease.  Lessee hereby consents to, and no further consent
by Lessee shall be required for, any further assignment of rights of Lessor
hereunder or in connection with any transfer by Lender.  All notices,
certificates, reports or other information required to be delivered to Lessor
under this Lease shall be delivered simultaneously to Lender in accordance with
the provisions of Section 27.  Notwithstanding any provision herein to the
contrary, the collateral assignment of this Lease to Lender shall not be deemed
to create any obligation of or liability for Lender.
 
B.           Lessee acknowledges and agrees that Lender may rely on all of the
representations, warranties and covenants set forth in this Lease, that Lender
is an intended third-party beneficiary of such representations, warranties and
covenants and that Lender shall have all rights and remedies available at law or
in equity as a result of a breach of such representations, warranties and
covenants, including to the extent applicable, the right of subrogation.
 
53.           Attorneys’ Fees.  In the event that either Lessor or Lessee should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’, experts’ and arbitrators’ fees and costs, incurred by the
prevailing party therein shall be paid by the other party, which obligation on
the part of the other party shall be deemed to have accrued on the date of the
commencement of such action and shall be enforceable whether or not the action
is prosecuted to judgment.
 
54.           California Accessibility Disclosure.  For purposes of Section 1938
of the California Civil Code, Lessor hereby discloses to Lessee, and Lessee
hereby acknowledges, that the Premises has not undergone inspection by a
Certified Access Specialist (CASp).
 
 
 
 
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date and year first written above.


 

  LESSOR:          
GLASSELL GRAND AVENUE PARTNERS, LLC,
a Delaware limited liability company
                        By  /s/ Mark Jacobs     Printed Name  Mark Jacobs     
Its  Authorized Signatory            

 

  By  /s/ Jared Lazarus     Printed Name  Jared Lazarus      Its  Authorized
Signatory            

 
    

  LESSEE:          
VOLT INFORMATION SCIENCES, INC.,
a New York corporation
                        By  /s/ Paul Tomkins     Printed Name  Paul Tomkins    
Its  Senior Vice President and Chief Financial Officer            

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
     
EXHIBIT A
 
LEGAL DESCRIPTION OF PREMISES
  
  
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ORANGE, IN THE
COUNTY OF ORANGE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
 
PARCEL 1:
 
THAT PORTION OF THE RESUBDIVISION OF THE TOWN OF SAINT JAMES, IN THE CITY OF
ORANGE, COUNTY OF ORANGE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 3,
PAGE 25 OF MISCELLANEOUS MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE INTERSECTION OF THE CENTERLINE OF CLAREMONT AVENUE WITH THE
CENTER LINE OF THIRD STREET, AS SHOWN ON THE MAP OF TOWN OF SAINT JAMES,
RECORDED IN BOOK 18, PAGES 61 AND 62 OF MISCELLANEOUS RECORDS OF LOS ANGELES
COUNTY, CALIFORNIA; THENCE WEST 1157.39 FEET; THENCE NORTH 2º 36’ 00” WEST
1060.50 FEET; THENCE SOUTH 84º 23’ 30” EAST 1212.50 FEET; THENCE SOUTH 0º 01’
30” WEST 950.90 FEET TO THE POINT OF BEGINNING.
 
EXCEPT THAT PORTION THEREOF LYING SOUTHERLY OF THE NORTHERLY LINE OF THE LAND
CONVEYED TO THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY BY DEED RECORDED
MARCH 18, 1958 IN BOOK 4230, PAGE 254 OF OFFICIAL RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID ORANGE COUNTY.
 
ALSO EXCEPT THAT PORTION THEREOF LYING EASTERLY OF THE WESTERLY LINE OF THE LAND
DESCRIBED IN THE DEED TO FLEMING AND HIGHTOWER LUMBER CO., INC., RECORDED AUGUST
18, 1965 IN BOOK 7634, PAGE 423 OF OFFICIAL RECORDS.
 
ALSO EXCEPT THAT PORTION DESCRIBED IN THE DEED TO THE CITY OF ORANGE RECORDED
APRIL 8, 1965 IN BOOK 7476, PAGE 424 OF OFFICIAL RECORDS.
 
ALSO EXCEPT ALL OIL, GAS AND OTHER HYDROCARBON AND MINERAL SUBSTANCES CONTAINED
IN THE ABOVE-DESCRIBED REAL PROPERTY, PROVIDED THAT GRANTOR, ITS SUCCESSORS AND
ASSIGNS, SHALL NOT HAVE THE RIGHT TO GO UPON THE SURFACE OF SAID REAL PROPERTY
FOR THE PURPOSE OF EXTRACTING SAID OIL, GAS AND OTHER HYDROCARBON AND MINERAL
SUBSTANCES, NOR FOR ANY PURPOSES IN CONNECTION THEREWITH, BUT SHALL HAVE THE
RIGHT TO EXTRACT AND REMOVE SAID OIL, GAS AND OTHER HYDROCARBON AND MINERAL
SUBSTANCES BY MEANS OF SLANT-DRILLED WELLS LOCATED ON ADJACENT OR NEARBY LAND,
OR BY ANY OTHER MEANS WHICH SHALL NOT REQUIRE ENTRY UPON THE SURFACE OF SAID
REAL PROPERTY; PROVIDED HOWEVER, THAT THE EXERCISE OF SUCH RIGHTS BY GRANTOR
SHALL NOT INTERFERE WITH OR IMPAIR THE USE OF THE SURFACE OF THE LAND HEREBY
CONVEYED OR OF ANY IMPROVEMENTS (INCLUDING THE SUBSURFACE PORTIONS OF ANY
IMPROVEMENTS) NOR OR HEREAFTER CONSTRUCTED ON THE LAND, AS RESERVED BY SANTA FE
LAND IMPROVEMENT COMPANY, BY DEED RECORDED JULY 17, 1984 AS INSTRUMENT NO.
84-293742 OF OFFICIAL RECORDS.
 
 
PARCEL 2:
 
THAT PORTION OF THE RESUBDIVISION OF THE TOWN OF SAINT JAMES, AS PER MAP
RECORDED IN BOOK 3, PAGE 25 OF MISCELLANEOUS MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE INTERSECTION OF THE NORTHERLY LINE OF THE LAND DESCRIBED IN
DEED TO SUSIE SPELCH AND OTHERS, RECORDED JANUARY 28, 1957, IN BOOK 3784, PAGE
143 OF OFFICIAL RECORDS, WITH THE WESTERLY LINE OF THE LAND DESCRIBED IN DEED TO
SOUTHERN CALIFORNIA RAILWAY RECORDED OCTOBER 3, 1902 IN BOOK 72, PAGE 247 OF
DEEDS; THENCE SOUTHERLY ALONG
 
 
 
 

--------------------------------------------------------------------------------

 
  
EXHIBIT A (continued)
  
  
  
SAID WESTERLY LINE TO THE NORTHERLY LINE OF LAND DESCRIBED IN DEED TO ATCHISON,
TOPEKA AND SANTA FE RAILWAY COMPANY RECORDED MARCH 18, 1958 IN BOOK 4230, PAGE
254 OF OFFICIAL RECORDS; THENCE WESTERLY ALONG SAID NORTHERLY LINE TO THE
INTERSECTION WITH A LINE PARALLEL WITH AND DISTANT WESTERLY 150.00 FEET MEASURED
AT RIGHT ANGLES FROM SAID WESTERLY LINE OF LAND DESCRIBED IN SAID DEED TO
SOUTHERN CALIFORNIA RAILWAY; THENCE NORTHERLY ALONG SAID PARALLEL LINE TO THE
INTERSECTION WITH SAID NORTHERLY LINE OF SAID LAND DESCRIBED IN SAID DEED TO
SPELCH; THENCE EASTERLY ALONG SAID NORTHERLY LINE TO THE POINT OF BEGINNING.
 
EXCEPT THEREFROM THAT PORTION THEREOF INCLUDED WITHIN PARCEL 1 ABOVE.
 
ALSO EXCEPT ALL OIL, GAS AND OTHER HYDROCARBON AND MINERAL SUBSTANCES CONTAINED
IN THE ABOVE-DESCRIBED REAL PROPERTY, PROVIDED THAT GRANTOR, ITS SUCCESSORS AND
ASSIGNS, SHALL NOT HAVE THE RIGHT TO GO UPON THE SURFACE OF SAID REAL PROPERTY
FOR THE PURPOSE OF EXTRACTING SAID OIL, GAS AND OTHER HYDROCARBON AND MINERAL
SUBSTANCES, NOR FOR ANY PURPOSES IN CONNECTION THEREWITH, BUT SHALL HAVE THE
RIGHT TO EXTRACT AND REMOVE SAID OIL, GAS AND OTHER HYDROCARBON AND MINERAL
SUBSTANCES BY MEANS OF SLANT-DRILLED WELLS LOCATED ON ADJACENT OR NEARBY LAND,
OR BY ANY OTHER MEANS WHICH SHALL NOT REQUIRE ENTRY UPON THE SURFACE OF SAID
REAL PROPERTY; PROVIDED HOWEVER, THAT THE EXERCISE OF SUCH RIGHTS BY GRANTOR
SHALL NOT INTERFERE WITH OR IMPAIR THE USE OF THE SURFACE OF THE LAND HEREBY
CONVEYED OR OF ANY IMPROVEMENTS (INCLUDING THE SUBSURFACE PORTIONS OF ANY
IMPROVEMENTS) NOR OR HEREAFTER CONSTRUCTED ON THE LAND, AS RESERVED BY SANTA FE
LAND IMPROVEMENT COMPANY, BY DEED RECORDED JULY 17, 1984 AS INSTRUMENT NO.
84-293742 OF OFFICIAL RECORDS.


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
   
EXHIBIT B

   
FAIR MARKET RENT
   
“Fair Market Rental” means, as of the date of determination, the fair market
rental of the Premises operated as a business consistent with the business
operated pursuant to the terms of this Lease, which a willing, comparable tenant
(excluding sublease and assignment transactions) would pay, and a willing,
comparable lessor of comparable property located in the applicable geographical
area would accept, at arm’s length (including what Lessor is accepting in
current similar transactions), for land and improvements comparable in size and
quality to that of the Premises, taking into account (a) the age, quality, and
layout of the existing improvements at the Premises, (b) items that professional
real estate appraisers customarily consider, including rental rates,
availability of competing facilities, tenant size, and lease concessions, if
any, then being charged or granted by Lessor or lessors of such similar
facilities, and (c) that the Base Annual Rent will escalate as provided in
Section 5 during the extension term. The Fair Market Rental shall be established
pursuant to the following process:
 
1.           Lessor and Lessee shall have thirty (30) days after Lessee’s
exercise of its extension option to reach mutual agreement on the Fair Market
Rental of the Premises.
 
2.           If Lessor and Lessee are unable to reach agreement as to the Fair
Market Rental of the Premises within such 30-day period, each party shall within
10 days after such 30-day period select one MAI Appraiser to participate in the
determination of Fair Market Rental. The MAI Appraisers so selected by the
parties shall select a third MAI Appraiser within 10 days following the date the
last of the two MAI Appraisers is selected. The three selected MAI Appraisers
shall each determine the Fair Market Rental of the Premises or applicable
portion thereof within 30 days following the selection of the third MAI
Appraiser. Lessor and Lessee shall split the fees and expenses of the MAI
Appraisers retained pursuant to this Exhibit.  Each MAI Appraiser shall
independently determine the Fair Market Rental for the Premises.
 
3.           If either party fails to select an MAI Appraiser within the time
period set forth in the foregoing paragraph, the MAI Appraiser selected by the
other party shall alone determine the Fair Market Rental of the Premises in
accordance with the provisions of this Exhibit, and the Fair Market Rental of
the Premises so determined shall be binding upon the parties.  If the MAI
Appraisers selected by the parties are unable to agree upon a third MAI
Appraiser within the time period set forth in paragraph 2, then either party
may, at Lessor’s or Lessee’s shared expense, request that the American
Arbitration Association or any successor organization thereto appoint a third
MAI Appraiser meeting the qualifications set forth below within 20 days of such
request, and both parties shall be bound by any appointment so made within such
20-day period. If no such third MAI Appraiser is appointed in such manner within
such 20-day period, then either Lessor or Lessee may apply to any court having
jurisdiction to have such appointment made by the court.
 
4.           Within five days after completion of the third MAI Appraiser’s
appraisal, all three MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the Fair Market Rental of the
Premises.  If a majority is unable to determine the Fair Market Rental of the
Premises at such meeting, then, subject to the next sentence, the three
appraisals of the Premises shall be averaged and such average shall be the Fair
Market Rental of the Premises.  If any appraisal is more than 10% lower or
higher than the middle appraisal of the three appraisals of the Premises, such
appraisal shall be disregarded.  If only one appraisal is disregarded, the
remaining two appraisals of the Premises shall be averaged, and such average
shall be the Fair Market Rental of the Premises.  If both the lower appraisal
and the higher appraisal are disregarded, the middle appraisal shall be the Fair
Market Rental of the Premises.  The result of the foregoing appraisal process
shall be final and binding.
 
“MAI Appraiser” shall mean an independent appraiser licensed or otherwise
qualified to do business in the state(s) where the Premises are located and who
has substantial experience in performing appraisals of facilities similar to the
Premises and holds the Appraisal Institute’s MAI designation, or, if such
organization no longer exists or certifies appraisers, such successor
organization or such other organization as is approved by Lessor.
  
 
 

--------------------------------------------------------------------------------

 
  
EXHIBIT C
 
LITIGATION/ZONING/COMPLIANCE WITH LAWS
 
None.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
  
EXHIBIT D
 
PERMITTED SUBLEASES
 
Sublease between Volt Information Sciences, Inc. and SA Recycling, LLC dated
July 8, 2010; First Amendment to Sublease between Volt Information Sciences,
Inc. and SA Recycling, LLC dated April 1, 2015; Second Amendment to Sublease
between Volt Information Sciences, Inc. and SA Recycling, LLC dated June 10,
2015; and, subject to Lessor’s approval, not to be unreasonably withheld,
conditioned or delayed, a Third Amendment to Sublease to be entered into between
Volt Information Sciences, Inc. and SA Recycling, LLC following the date of this
Lease.
 


 


 


 


 


 
 
 
 

--------------------------------------------------------------------------------

 
  
EXHIBIT E
 
INVENTORY OF CAFETERIA TRADE FIXTURES
 


 
7  Traulsen freezers
 
2  soup wells
 
2  burners
 
2  steam warmers
 
2  fryers
 
1 grill
 
1 Vulcan oven
 
1 Delfield cooler
 
1 Manitowac ice machine
 


 


 


 


 


 
 
 

--------------------------------------------------------------------------------

 
   
EXHIBIT F
 
RULES AND REGULATIONS
 
Lessee shall faithfully observe and comply with the following Rules and
Regulations.  Lessor shall not be responsible to Lessee for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the project of which the Premises
is a part (“Project”).  In the event of any conflict between the Rules and
Regulations and the other provisions of this Lease, the latter shall
control.  If Lessor’s consent or approval is required with respect to any matter
contained in the Rules and Regulations, and the standard for Lessor’s approval
is not specified, then Lessor’s consent or approval shall not be unreasonably
withheld, conditioned or delayed.  Lessee shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.  Lessor shall enforce all such Rules and Regulations
on a nondiscriminatory basis among all the occupants of the Project.  Lessor
reserves the right at any time to change or rescind any one or more of these
Rules and Regulations, or to make such other and further reasonable Rules and
Regulations as in Lessor’s judgment may from time to time be necessary for the
management, safety, care and cleanliness of the Premises, buildings, the common
areas and the Project, and for the preservation of good order therein, as well
as for the convenience of other occupants and tenants therein.
 
1.           Lessee shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Lessor’s prior written consent.  Lessee shall bear the cost of any lock changes
or repairs required by Lessee.  Lessee is currently in possession of keys for
the Premises, and any additional keys required by Lessee must be obtained from
Lessor at a reasonable cost to be established by Lessor.  Upon the termination
of this Lease, Lessee shall restore to Lessor all keys of stores, offices, and
toilet rooms, either furnished to, or otherwise procured by, Lessee and in the
event of the loss of keys so furnished, Lessee shall pay to Lessor the cost of
replacing same or of changing the lock or locks opened by such lost key if
Lessor shall deem it necessary to make such changes.
 
2.           All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.
 
3.           Lessor reserves the right to close and keep locked all entrance and
exit doors of any building during such hours as are customary for comparable
buildings in the City of Orange, Orange County, California area.  Lessee, its
employees and agents must be sure that the doors to all buildings are securely
closed and locked when leaving the Premises if it is after the normal hours of
business.  Access to any building may be refused unless the person seeking
access has proper identification or has a previously arranged pass for access to
such building.  Lessor will furnish passes to persons for whom Lessee requests
same in writing, at Lessee’s sole cost and expense.  Lessee shall be responsible
for all persons for whom Lessee requests passes and shall be liable to Lessor
for all acts of such persons.  The Lessor and his agents shall in no case be
liable for damages for any error with regard to the admission to or exclusion
from the Premises of any person.  In case of invasion, mob, riot, public
excitement, or other commotion, Lessor reserves the right to prevent access to
any building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.
 
4.           No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Lessee on any part of the Premises or any
building without the prior written consent of the Lessor.  Notwithstanding the
foregoing, Lessor hereby approves all existing signage affixed to the Premises
by Lessee as of the Effective Date.  Lessee shall not disturb, solicit, peddle,
or canvass any occupant of the Project and shall cooperate with Lessor and its
agents of Lessor to prevent same.
 
5.           The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein.  The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose servants, employees, agents, visitors
or licensees shall have caused same.
 
6.           Except for vending machines intended for the sole use of Lessee’s
employees and invitees, no vending machine shall be installed, maintained or
operated upon the Premises without the written consent of Lessor.
  
 
 

--------------------------------------------------------------------------------

 
  
7.           Lessee shall provide material safety data sheets for any Hazardous
Material used or kept on the Premises.
 
8.           Lessee shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to Lessor
or other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way.  Lessee
shall not throw anything out of doors, windows or skylights or down passageways.
 
9.           Lessee shall not bring into or keep within the Project, any
building or the Premises any animals, birds, fish, aquariums, or, except in
areas designated by Lessor.
 
10.           Lessor reserves the right to exclude or expel from the Project any
person who, in the judgment of Lessor, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
 
11.           The Premises shall not be used for the manufacture or sale of
liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, without the express prior written consent of Lessor.
 
12.           Lessee shall comply with all safety, fire protection and
evacuation procedures and regulations established by any governmental agency.
 
13.           Lessee must comply with all applicable “NO-SMOKING” or similar
ordinances.  If Lessee is required under the ordinance to adopt a written
smoking policy, a copy of said policy shall be on file in the office of the
Project.
 
14.           Lessee hereby acknowledges that Lessor shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, any building or the Project.  Lessee hereby assumes all responsibility
for the protection of Lessee and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Lessor, at its option, elects to provide security protection for the Project
or any portion thereof.  Lessee further assumes the risk that any safety and
security devices, services and programs which Lessor elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Lessee shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Lessee desires protection against losses related to such
occurrences.  Lessee shall cooperate in any reasonable safety or security
program developed by Lessor or required by law.
 
15.           No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Lessor.
 
16.           No tenant shall use or permit the use of any portion of the
Premises for living quarters, sleeping apartments or lodging rooms.
 
17.           Lessee shall not permit any portion of the Project, including the
Parking Facilities, to be used for the washing, detailing or other cleaning of
automobiles.
 
18.           Lessee must comply with requests by the Lessor concerning the
informing of their employees of items of importance to the Lessor.
 
19.           Lessee shall install and maintain, at Lessee’s sole cost and
expense, an adequate, visibly marked and properly operational fire extinguisher
next to any duplicating or photocopying machines or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.
  
 
 

--------------------------------------------------------------------------------

 
  
20.           “Smoking,” as used in the Rules and Regulations, shall be deemed
to include the use of e-cigarettes, smokeless cigarettes and other similar
products.  All rules and regulations applicable to smoking also apply to the use
of e-cigarettes, smokeless cigarettes and other similar products.
 
 
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
    
EXHIBIT G
 
REPLACEMENT AND REPAIR ITEMS




1.
Repair damaged asphalt pavement such as alligator cracks, linear cracks and
heaved area
2.
Sealcoat all asphalt pavement, restripe all parking stalls and repaint all
marking and curb red zone
3.
Repair and recoating of each roof with Acrylic/elastomeric coat
4.
Repair of walkway (bridge) deck at Buildings 2401A and B
5.
Sealing and repair of skylight lens
6.
Replacement of the water cooling tower extension
7.
Replacement of four air compressors
8.
Replacement of water circulating pump at Building 2401A
9.
Duct cleaning and relining of main air distribution ductwork
10.
Replace condenser water pump at Building 2401A
11.
Replace the HVAC boilers at 2401A and 2411 to comply with AQMD requirements
12.
Replacement of two Mammoth brand air conditioning equipment
13.
Install pole-mounted ADA designated signage at parking stalls where missing

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------